EXHIBIT 10.4

EXECUTION COPY

LIMITED LIABILITY COMPANY AGREEMENT

OF

FPA/PRIP GOVERNOR PARK, LLC

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL ACT”), IN
RELIANCE UPON ONE (1) OR MORE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE FEDERAL ACT. IN ADDITION, THE ISSUANCE OF THIS SECURITY HAS NOT BEEN
QUALIFIED UNDER THE DELAWARE SECURITIES ACT OR ANY OTHER STATE SECURITIES LAWS
(COLLECTIVELY, THE “STATE ACTS”), IN RELIANCE UPON ONE (1) OR MORE EXEMPTIONS
FROM THE REGISTRATION PROVISIONS OF THE STATE ACTS. IT IS UNLAWFUL TO CONSUMMATE
A SALE OR OTHER TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN TO, OR TO
RECEIVE ANY CONSIDERATION THEREFOR FROM, ANY PERSON OR ENTITY WITHOUT THE
OPINION OF COUNSEL FOR THE COMPANY THAT THE PROPOSED SALE OR OTHER TRANSFER OF
THIS SECURITY DOES NOT AFFECT THE AVAILABILITY TO THE COMPANY OF SUCH EXEMPTIONS
FROM REGISTRATION AND QUALIFICATION, AND THAT SUCH PROPOSED SALE OR OTHER
TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS.
THE TRANSFER OF THIS SECURITY IS FURTHER RESTRICTED UNDER THE TERMS OF THE
LIMITED LIABILITY COMPANY AGREEMENT GOVERNING THE COMPANY, A COPY OF WHICH IS ON
FILE WITH THE OPERATING PARTNER OF THE COMPANY.



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

FPA/PRIP GOVERNOR PARK, LLC

TABLE OF CONTENTS

 

         Page ARTICLE 1      FORMATION    6

1.01

  Formation    6

1.02

  Names and Addresses    6

1.03

  Nature of Business    7

1.04

  Term of the Company    7 ARTICLE 2      MANAGEMENT OF THE COMPANY    7

2.01

  Management Committee    7

2.02

  Authority of the Management Committee    10

2.03

  Operating Member    13

2.04

  Renovation of the Project    15

2.05

  Annual Business Plan    16

2.06

  Operating Budget    16

2.07

  Removal of the Operating Member    17

2.08

  Liability and Indemnity    19

2.09

  Limited Liability    19

2.10

  Other Activities    19

2.11

  Brokers Indemnity    20

2.12

  Reimbursement; Compensation    20

2.13

  Property Management    21 ARTICLE 3      MEMBERS’ CAPITAL CONTRIBUTIONS    21

3.01

  Initial Contributions of the Members    21

3.02

  Shortfall Contributions    21

3.03

  Remedy For Failure to Contribute Capital    22

3.04

  Debt Financing    22

3.05

  Loans from Members    23

3.06

  Capital Contributions in General    23

4.01

  Allocation of Net Losses    23

4.02

  Allocation of Net Profits    24

4.03

  Regulatory Allocations    25

4.04

  Special Allocation    26

4.05

  Other Allocation Rules    26 ARTICLE 5      DISTRIBUTIONS    27

5.01

  Distribution of Ordinary Cash Flow    27

5.02

  Distribution of Extraordinary Cash Flow    27



--------------------------------------------------------------------------------

5.03

  Limitations on Distributions    28

5.04

  In-Kind Distribution    28

5.05

  Right to Withhold    28

5.06

  Preferred Return Reserve and Master Lease    28 ARTICLE 6      RESTRICTIONS ON
TRANSFERS OF COMPANY INTERESTS    28

6.01

  Limitations on Transfer    28

6.02

  Permitted Transfers    29

6.03

  Admission of Substitute Members    29

6.04

  Additional Restrictions on Transfer    30

6.05

  Election; Allocations Between Transferor and Transferee    30

6.06

  Partition    30

6.07

  Withdrawal    31 ARTICLE 7      DEFAULT BUY-SELL AGREEMENT    31

7.01

  Default Buy-Sell Events    31

7.02

  Rights Arising From a Buy-Sell Event    33

7.03

  Determination of Purchase Price    34

7.04

  Member’s Option    35

7.05

  Closing of Purchase and Sale    36

7.06

  Payment of Purchase Price    36

7.07

  Release and Indemnity    36

7.08

  Repayment of Member Loans    37

7.09

  Voting Rights Following Default Buy-Sell Event    37

7.10

  Withdrawal of the Selling Member    38 ARTICLE 8      DISSOLUTION AND WINDING
UP OF THE COMPANY    38

8.01

  Events Causing Dissolution of the Company    38

8.02

  Winding Up of the Company    38

8.03

  No Negative Capital Account Restoration    39 ARTICLE 9      BOOKS AND
RECORDS; ACCOUNTING; TAX ELECTIONS    39

9.01

  Company Books    39

9.02

  Delivery of Records; Inspection    39

9.03

  Reports and Tax Information    40

9.04

  Company Tax Elections; Tax Controversies    41

9.05

  Accounting and Fiscal Year    42

9.06

  Confidentiality of Information    42 ARTICLE 10    MISCELLANEOUS    42

10.01

  Subscription Agreement    42

10.02

  Investment Interest; Nature of Investment    42

10.03

  Appointment of Attorney-in-Fact    43

10.04

  Waiver of Conflict of Interest    44

10.05

  Amendment    44

10.06

  No Assignments; Binding Effect    45



--------------------------------------------------------------------------------

10.07

  Further Assurances    45

10.08

  Notices    45

10.09

  Waivers    46

10.10

  Preservation of Intent    46

10.11

  Entire Agreement    47

10.12

  Certain Rules of Construction    47

10.13

  Counterparts    47

10.14

  Governing Law    47

10.15

  Assurances    47

10.16

  Time is of the Essence    48

10.17

  Other Matters    48

10.18

  Ownership of Fowler, Property Manager and Construction Manager    48 ARTICLE
11    DEFINITIONS    48

11.02

  Additional Member    49

11.03

  Adjusted Capital Account    49

11.04

  Affiliate    49

11.05

  Agreement    49

11.06

  Annual Business Plan    49

11.07

  Appraised Value    49

11.08

  Business Day    49

11.09

  Buyout Purchase Price    50

11.10

  Buy-Sell Notice    50

11.11

  Capital Account    50

11.12

  Capital Contribution    50

11.13

  Capital Event    50

11.14

  Cash Flow    51

11.15

  Code    51

11.16

  Company    51

11.17

  Company Minimum Gain    51

11.18

  Construction Management Agreement    51

11.19

  Construction Management Fee    51

11.20

  Construction Manager    51

11.21

  Contribution Date    51

11.22

  Contribution Notice    52

11.23

  Default Buy-Sell Event    52

11.24

  Default Notice    52

11.25

  Defaulting Member    52

11.26

  Default Purchase Price    52

11.27

  Delaware Act    52

11.28

  Delinquent Contribution    52

11.29

  Effective Date    52

11.30

  Extraordinary Cash Flow    52

11.31

  Fiscal Year    53

11.32

  Fowler    53

11.33

  Gross Asset Value    53



--------------------------------------------------------------------------------

11.34

  Indemnified Party    54

11.35

  Initial Capital Contribution    54

11.36

  Interest    54

11.38

  IRR    55

11.39

  Liquidation    55

11.40

  Majority of Representatives    55

11.41

  Management Committee    55

11.42

  Master Lease    55

11.43

  Material Breach    56

11.44

  Member Loan    56

11.45

  Member Minimum Gain    56

11.46

  Member Nonrecourse Debt    56

11.47

  Member Nonrecourse Deductions    56

11.49

  Net Profits and Net Losses    57

11.50

  Nonrecourse Deductions    57

11.51

  Operating Account    57

11.52

  Operating Budget    57

11.53

  Operating Member    58

11.54

  Ordinary Cash Flow    58

11.55

  Paladin    58

11.56

  Paladin REIT    58

11.57

  Percentage Interest    58

11.58

  Permitted Transferees    58

11.59

  Person    59

11.60

  Preferred Return    59

11.37

  Preferred Return Reserve    59

11.61

  Price Determination Notice    59

11.62

  Project    59

11.63

  Project Budget    59

11.64

  Project Owner    59

11.65

  Project Plan    59

11.66

  Project Shortfall    59

11.67

  Property Management Agreement    60

11.68

  Property Manager    60

11.69

  Purchasing Member    60

11.70

  Qualified Appraiser    60

11.71

  Regulatory Allocations    60

11.72

  REIT    60

11.73

  Removal Event    60

11.74

  Removal Notice    60

11.75

  Securities Act    60

11.76

  Selling Member    60

11.77

  Seller Loan    61

11.78

  Shortfall Contribution    61

11.79

  Shortfall Contribution Bonus    61



--------------------------------------------------------------------------------

11.80

  Shortfall Contribution Return    61

11.81

  Tax Matters Partner    61

11.82

  Third-Party Purchase Price    61

11.83

  Threshold Return    61

11.84

  Transfer    62

11.85

  Treasury Regulation    62

11.86

  Unanimous Written Consent    62

11.87

  Unrecovered Initial Contribution Account    62

11.88

  Unpaid Preferred Return    62

11.89

  Unrecovered Shortfall Contribution Account    63

11.90

  Unpaid Shortfall Contribution Return    62



--------------------------------------------------------------------------------

EXECUTION COPY

LIMITED LIABILITY COMPANY AGREEMENT

OF

FPA/PRIP GOVERNOR PARK, LLC

THIS LIMITED LIABILITY COMPANY AGREEMENT OF FPA/PRIP GOVERNOR PARK, LLC (the
“Company”), is entered into effective as of December 19, 2008, by and between
PRIP 5060/6310, LLC, a Delaware limited liability company (“Paladin”), and FPA
Governor Park Investors, LLC, a Delaware limited liability company (“Fowler).
The capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in Article 11.

ARTICLE 1

FORMATION

1.01 Formation

The Company has been formed as a Delaware limited liability company pursuant to
the provisions of the Delaware Act. The Company shall be operated in accordance
with, and the Members shall be governed by, the terms and conditions of this
Agreement. If any terms of this Agreement are inconsistent with any terms of the
Act that are not mandatory, then the terms of this Agreement shall control. In
connection with the formation of the Company, a duly authorized representative
of the Company has caused to be filed with the office of the Delaware Secretary
of State a duly executed certificate of Formation for the Company in accordance
with the Delaware Act. A duly authorized representative also shall execute,
acknowledge and/or verify such other documents and/or instruments as may be
necessary and/or appropriate in order to form the Company under the Delaware Act
and/or to continue its existence in accordance with the provisions of the
Delaware Act and/or to register, qualify to do business and/or operate its
business as a foreign limited liability company in any other state in which the
Company conducts business.

1.02 Names and Addresses

The name of the Company is FPA/PRIP GOVERNOR PARK, LLC. The registered office of
the Company in the State of Delaware shall be at c/o The Corporation Trust
Company, 1209 Orange Street, Wilmington, Delaware 19805 and the registered agent
for the Company at such registered office is The Corporation Trust Company. For
so long as Fowler is the Operating Member, the principal office for the Company
shall be maintained at 4665 MacArthur Court, Suite 200, Newport Beach,
California 92660, or such other location at which Fowler maintains an office and
thereafter at such other place(s) as the Management Committee may designate from
time to time. Copies of any material notices or other matters received by the
Company shall be promptly delivered by the Operating Member to the Members.

 

-6-



--------------------------------------------------------------------------------

1.03 Nature of Business

The purpose for which the Company is to exist is (i) to own, hold and otherwise
deal with a membership interest in, and to act as the sole member of, FPA
GOVERNOR PARK ASSOCIATES, LLC, a Delaware limited liability company (the
“Project Owner”), which will, on behalf of and at the direction of the Company,
acquire, construct, own, manage, operate, maintain, finance, hold for
investment, operate and/or sell that certain real property more particularly
described on Exhibit B attached hereto, together with existing improvements
consisting of two commercial office buildings located at 6310 Greenwich Drive
and 5060 Shoreham Place, comprised of approximately 22,470 rentable square feet
and 53,048 rentable square feet, respectively, and related amenities and
improvements (collectively, the “Project”), (ii) to conduct such other
activities with respect to, and otherwise realize and optimize the economic
internal rates of return from, the Project and any and all other related assets
the Company may hereinafter acquire as are appropriate to carrying out the
foregoing purposes, and (iii) to do all things incidental to or in furtherance
of the above enumerated purposes.

1.04 Term of the Company

The term of the Company shall commence on the date the Certificate of Formation
for the Company is filed with the Delaware Secretary of State and shall continue
unless otherwise dissolved pursuant to Article 8. The existence of the Company
as a separate legal entity shall continue until the cancellation of the
Certificate of Formation of the Company in accordance with the provisions of the
Delaware Act.

ARTICLE 2

MANAGEMENT OF THE COMPANY

2.01 Management Committee

(a) Management by Management Committee. Except as otherwise provided in this
Agreement, all aspects of the business and affairs of the Company shall be
managed, and all decisions affecting the business and affairs of the Company
(including, without limitation, investment, Project Owner and Project related
decisions) shall be made, by the Members acting through a management committee
(the “Management Committee”) composed of five (5) representatives in accordance
with the provisions contained below. The Members, exclusively through the
Management Committee, shall have the right, power and authority to take any and
all actions consistent with the purpose of the Company that is permitted
hereunder and under applicable law. No Member shall have any right, power or
authority to act (as agent or otherwise) for, or to bind, the Company in any
manner (other than as expressly provided herein) except through the Management
Committee

 

-7-



--------------------------------------------------------------------------------

(b) Representatives. Paladin shall be entitled to select three
(3) representatives of the Management Committee, and Fowler shall be entitled to
select two (2) representatives of the Management Committee. Paladin hereby
designates James R. Worms, William K. Dunbar, and Whitney A. Greaves as its
initial representatives on the Management Committee, and Fowler hereby
designates Greg Fowler and Michael Earl as its initial representatives of the
Management Committee. Paladin may appoint a replacement representative at any
time and from time to time for any one or more of the representatives it
designated by giving written notice of such replacement to Fowler, which
replacement shall be effective upon the giving of such notice. Any change in the
designation of Fowler’s representatives shall be subject to Paladin’s approval,
which approval shall not be unreasonably withheld. The Members acting through
the Management Committee shall have the authority to make all decisions
affecting the business and affairs of the Company as fully and completely as if
the Members were themselves making such decisions. Each Member recognizes and
agrees, however, that the representatives on the Management Committee are acting
exclusively on behalf of the Member they represent, respectively, and that such
representatives shall not, therefore, have any personal liability by reason of
serving as a representative of such Member.

(c) Decisions. Except as otherwise set forth in this Agreement, any actions
required or permitted to be taken by the Management Committee shall be so taken
only either (i) with the approval of a Majority of Representatives at a meeting
of the Management Committee or (ii) by Unanimous Written Consent without a
meeting pursuant to Section 2.01(i). The Management Committee may, but shall not
be required to, memorialize its actions in the form of minutes, which minutes,
when signed by at least one representative on the Management Committee appointed
by each of Paladin and Fowler, shall be conclusive evidence of such action and
shall be incorporated into the books and records of the Company. Notwithstanding
anything contained herein to the contrary, each Member hereby agrees and
covenants that it shall direct its representatives on the Management Committee
to execute any minutes relating to actions that were taken in accordance with
this Section 2.01(c) regardless of whether such Member voted in favor of the
action.

(d) Meetings. Regular meetings of the Management Committee shall be held at the
principal office of the Company (or at such other place(s) as are designated by
the Management Committee) at such times as shall be designated from time to time
by the Management Committee.

(e) Special Meetings. Special meetings of the Management Committee may be called
by or at the request of any representative and shall be held at the principal
office of the Company (or at such other place(s) as may be designated by the
Management Committee). The representative calling any special meeting of the
Management Committee may designate any reasonable time for the holding of the
special meeting.

(f) Telephonic Participation. Representatives of the Management Committee may
participate in any regularly scheduled or special meetings of the Management
Committee telephonically or through other similar communications equipment, as
long as all of

 

-8-



--------------------------------------------------------------------------------

the representatives participating in the meeting can hear one another.
Participation in a meeting pursuant to the preceding sentence shall constitute
presence in person at such meeting for all purposes of this Agreement.

(g) Notice and Attendance. Notice of any meeting of, or of any action taken
without a meeting pursuant to Section 2.01(i) by, the Management Committee shall
be given as far in advance of the meeting as is reasonably practicable.
Representatives, absent exigent circumstances, shall use their best efforts to
give any such notice at least forty-eight (48) hours prior to such meeting,
unless otherwise agreed by the representatives, and to attend all meetings of
the Management Committee.

(h) Quorum. A quorum shall be required to conduct any business at any meeting of
the Management Committee, and shall be deemed present at any such meeting so
long as at least one representative of each Member is in attendance (whether in
person or otherwise); provided, however, that if written notice of any such
meeting has been given at least five (5) days prior to such meeting, then a
quorum shall be deemed present at any such meeting so long as a Majority of
Representatives of the Management Committee are present at such meeting.

(i) Actions Without Meetings. Any action required or permitted to be taken at a
meeting of the Management Committee may be taken without a meeting with
Unanimous Written Consent, which consent shall set forth the actions to be so
taken. Any such Unanimous Written Consent shall have the same effect as an act
of a Majority of Representatives at a properly called and constituted meeting of
the Management Committee. Copies of any such written consent shall be delivered
promptly to all representatives.

(j) Execution of Documents. Except as provided in Section 2.03 below, all
contracts, agreements and other documents or instruments pertaining to the
business and affairs of the Company authorized by the Management Committee may
be executed on the Company’s behalf by either of the Members, or such other
person(s) as may be designated by the Management Committee and without execution
by any other Member.

(k) Unauthorized Actions. None of the Members or officers of the Company,
without the prior consent of the Management Committee, shall take any action on
behalf of or in the name of the Company, or enter into any commitment or
obligation binding upon the Company, except for (i) actions expressly authorized
by this Agreement, (ii) actions by any Member (or officer) within the scope of
such Member’s (or officer’s) authority expressly granted hereunder, and
(iii) actions authorized by the Management Committee in the manner set forth
herein. Each Member hereby indemnifies, defends, protects and holds wholly
harmless the other Members and each such other Member’s Affiliates,
shareholders, officers, directors, constituent members, Members, employees,
agents, and representatives (including the representative(s) to the Management
Committee appointed by such Member) from and against any and all losses,
liability, damages, costs and/or expenses (including attorneys’ fees) arising
out of the breach of any of the foregoing provisions by such indemnifying
Member, any representative of the Management Committee selected by such Member
or such Member’s Affiliates, shareholders, officers, directors, constituent
members, Members, employees, agents, or representatives.

 

-9-



--------------------------------------------------------------------------------

2.02 Authority of the Management Committee

Without limiting the generality of Section 2.01, and except as otherwise
provided by this Agreement, the consent of the Management Committee shall be
required for the Company or the Project Owner to undertake, and the Management
Committee shall have the right, power and authority to approve and/or cause the
Company or the Project Owner to undertake, all of the following actions (which
actions shall be approved by a Majority of Representatives unless otherwise
expressly provided below):

(a) Issuance of Additional Interests. The issuance of any additional Interests
in the Company or the Project Owner and/or the admission of any Additional
Member into the Company or the Project Owner; provided, however, that such a
decision shall require the approval of all of the representatives present at a
meeting of the Management Committee at which a quorum is present or Unanimous
Written Consent;

(b) Sale or Other Transfer. Except as provided in accordance with the provisions
of Article 7, the sale, lease, exchange, transfer or other disposition of all or
any portion of the Project, the Project Owner or any other assets of the Company
or the Project Owner;

(c) Financing and/or Refinancing. Any and all financing and/or refinancing for
the Company, the Project Owner or the Project, the terms and conditions thereof,
and/or any modifications or amendments thereto; provided, however, that such a
decision shall require the approval of all of the representatives present at a
meeting of the Management Committee at which a quorum is present or Unanimous
Written Consent;

(d) Material Company Transactions. The entry into by the Company or the Project
Owner and the taking by the Company or the Project Owner of any and all actions
permitted and/or required by the Company or the Project Owner in connection with
any acquisition, disposition, merger, “roll-up” consolidation, reorganization,
recapitalization, restructuring, joint venture, partnership, limited liability
company, or any other material business transaction involving the Project Owner
or the Company or its assets, including, without limitation, any and all actions
required and/or permitted in connection with any initial public offering of
ownership interests in the Company or the Project Owner (and/or in connection
with the merger or the transfer of the assets of the Company or the Project
Owner to any corporation or other entity that is the successor to the Company or
the Project Owner that intends to conduct an initial public offering) and/or any
transfer of all or any portion of the assets of the Company or the Project Owner
to a public or private market vehicle that intends to qualify as a real estate
investment trust (“REIT”) under Section 856 et. seq. of the Code or to a
partnership, limited liability company or other entity whose general partner,
managing member or other owner, intends to qualify as a REIT or to a comparable
public or private REIT vehicle; provided, however, that such a decision shall
require the approval of all of the representatives present at a meeting of the
Management Committee at which a quorum is present or Unanimous Written Consent;

 

-10-



--------------------------------------------------------------------------------

(e) Plans and Budgets. The approval of each Annual Business Plan, Project Plan,
Project Budget and Operating Budget for the Project Owner prepared by the
Operating Member, and any modifications or amendments thereof;

(f) Expenditures Outside of Plans or Budgets. The making of any expenditure by
the Company or the Project Owner that is not specifically included or
contemplated under any applicable Project Plan, Project Budget, Annual Business
Plan and Operating Budget, other than as permitted within any parameters agreed
to by the Management Committee and specified in any such plan or budget (e.g.,
application of line item cost savings, contingency line amounts, budget
variances, etc.);

(g) Additional Capital Contributions. The making of any Shortfall Contributions
to the capital of the Company pursuant to Section 3.02;

(h) Unrelated Businesses. The entry into by the Company or the Project Owner of
any business that is not related to the purpose of the Company or the Project
Owner as set forth or described in Section 1.03; provided, however, that such a
decision shall require the approval of all of the representatives present at a
meeting of the Management Committee at which a quorum is present or Unanimous
Written Consent and the approval if any holder of the first mortgage securing
the Project (if necessary);

(i) Liquidation of the Company. Except to the extent dissolution of the Company
is permitted or required by this Agreement or any nonwaivable provision of
applicable law, the dissolution and winding up of the Company or the Project
Owner;

(j) Contracts with Affiliates. Except as otherwise expressly permitted under
this Agreement, the entry by the Company or the Project Owner into any contract
with, or the making of any payment to, any Member or any Affiliate of any Member
and with respect to any such contract, the making of any amendment,
modification, waiver, termination, extension and/or rescission thereof; the
declaration of any default thereunder or the exercise of any remedy thereunder;
the institution, settlement and/or compromise of any claim with respect thereto;
the waiver of any rights of the Company or the Project Owner against the other
party(ies) thereto; or the consent to the assignment of any rights and/or the
delegation of any duties by the other party(ies) thereto. The Members further
acknowledge and agree that, except as otherwise expressly permitted under this
Agreement or as otherwise approved by the Management Committee, the fees paid in
connection with any such contracts, payments, etc., made with or to any Member
or any Affiliate thereof shall in all events be commensurate with fees
negotiated at arm’s length and paid to independent third parties for providing
similar services to projects similar in size, nature and location to the
applicable Project;

(k) Cash Flow and Reserves. Subject to the provisions of Section 5.04, the
determination of any policies and/or procedures for making Cash Flow
distributions by the Company including, without limitation, the establishment of
any reserves with respect thereto, including the Preferred Return Reserve.

 

-11-



--------------------------------------------------------------------------------

(l) Material Agreements. The execution by the Company or the Project Owner of
any material agreement in order to acquire, develop, redevelop, renovate,
operate, manage, maintain, market, lease, sell, transfer, convey, pledge and/or
otherwise dispose of all or any portion of the Project and/or any other asset of
the Company or the Project Owner and any undertaking by the Company or the
Project Owner to implement the terms of any such agreement, including the
granting and/or withholding of approvals and consents thereunder and any
amendment or termination of any such material agreement (including, without
limitation, the Property Management Agreement and the Master Lease);

(m) Consultants. The employment and engagement of any agents, brokers,
appraisers, architects, contractors, subcontractors, attorneys, accountants,
bookkeepers, engineers, environmental consultants, real property and mortgage
brokers and analysts, underwriters, escrow agents, depositories, agents for
collection, banks, builders, building managers and operators, marketing agents,
property managers and any other service providers for the Company, the Project
Owner or the Project other than as permitted by the applicable Annual Business
Plan, Project Plan, Project Budget or Operating Budget;

(n) Legal Proceedings. The institution or defense of any legal proceedings
(including arbitration) in the name of the Company or the Project Owner, the
settlement of any such legal proceedings against the Company or the Project
Owner and the confession of any judgment against the Company or the Project
Owner or any property thereof, including the Project;

(o) Bankruptcy. Any of the following: (i) the filing of any voluntary petition
in bankruptcy on behalf of the Company or the Project Owner; (ii) the consenting
to the filing of any involuntary petition and bankruptcy against the Company or
the Project Owner; (iii) the filing on behalf of the Company or the Project
Owner of any petition seeking, or consenting to, the reorganization or relief
under any applicable federal or state law relating to bankruptcy or insolvency;
(iv) the consenting to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Company or the Project
Owner or a substantial part of its property; (v) the making on behalf of the
Company or the Project Owner any assignment for the benefit of creditors;
(vi) the admission in writing of the Company’s or the Project Owner’s inability
to pay its debts generally as they become due; or (vii) the taking of any action
by the Company or the Project Owner in furtherance of any such action;

(p) Insurance. The entry into by the Company or the Project Owner of any and all
contracts of insurance for the Company, the Project Owner and the Project that
the Management Committee deems necessary or proper for the protection of the
Company, the Project Owner or the Project, either for the conservation of the
Company’s or the Project Owner’s assets or for any purpose convenient or
beneficial to the Company or the Project Owner;

 

-12-



--------------------------------------------------------------------------------

(q) Tax and Accounting Elections. Any and all tax or accounting elections
permitted or required to be made by the Company;

(r) Actions pertaining to Paladin REIT Status. The undertaking of any action
that deemed necessary, in the sole and but reasonable discretion of the Tax
Matters Partner, to maintain the status of Paladin REIT as a REIT under the
Code;

(s) Transfers from Operating Account. The drawing of any single check on, or the
making of any single transfer or expenditure of funds from, the Operating
Account in excess of $25,000, or drawing of any multiple number of checks on, or
the making of any multiple number of transfers or expenditures of funds from,
any Operating Account which collectively total more than $25,000 to any one
Person, unless such single check or transfer, or multiple checks or transfers,
are drawn or made, as the case maybe, pursuant to the directive of the
Management Committee as contained in the Project Plan, Project Budget or
Operating Budget, and the Operating Member has confirmed, for the benefit of the
Company, that any such check or transfer is in proper order for payment; and

(t) Other Actions. Any and all other actions required or permitted to be taken
by the Management Committee under this Agreement and any and all other actions
relating to the business and affairs of the Company or the Project Owner and/or
necessary to carry out the intentions and purposes of the Company or the Project
Owner.

The provisions of this Section 2.02 shall not be construed as exclusive or so as
to bar the Management Committee from delegating responsibility for any of the
Management Committee’s management decisions to any Member, officer, or other
representative or agent of the Company. The Members also acknowledge that
signatory authority for any of the foregoing items may be delegated by the
Management Committee to any Member, officer, or other representative or agent of
the Company.

2.03 Operating Member

(a) Designation of Operating Member. Fowler is hereby designated as the
“Operating Member” of the Company (the “Operating Member”). Fowler shall serve
in such capacity unless and until Fowler is removed by the Management Committee
in accordance with the provisions of Section 2.07. Following any removal of
Fowler as the Operating Member, the Person (who may be, but need not be, a
Member of the Company) selected by the Management Committee in accordance with
the provisions of Section 2.07 shall serve as the replacement Operating Member
or manager of the Company.

(b) Responsibilities of Operating Member. The Operating Member shall be
responsible for implementing the decisions of the Management Committee and for
regularly reporting to the Management Committee as to the status of the business
and affairs of the Company and the Project Owner. The Operating Member also
shall be responsible for (i) managing, supervising and overseeing the
acquisition and renovation for the Project in accordance with the Project Plan
and Project Budget approved by the Management

 

-13-



--------------------------------------------------------------------------------

Committee, (ii) procuring any and all financing required for the Project as
approved by the Management Committee, (iii) supervising the management, leasing
and operation of the Project in accordance with a Property Management Agreement
approved by the Management Committee and entered into, by and between the
Project Owner, as owner, and either the Property Manager or such other manager
as may be designated by the Management Committee, as manager, (iv) undertaking
such other matters as are determined by the Management Committee,
(v) coordinating, supervising and otherwise overseeing any sale of the Project,
(vi) preparing and, as and when reasonably requested by the Management
Committee, updating any applicable Annual Business Plan, Project Plan, Project
Budget and Operating Budget for the Company, Project Owner and the Project
(provided, that, for the avoidance of any doubt, the foregoing provisions are
not intended to permit the Operating Member to amend, modify or deviate from any
of the foregoing documents, plans or budgets without the prior consent of the
Management Committee (except as otherwise expressly provided therein),
(vii) advising the Management Committee on day-to-day matters affecting the
business and affairs of the Company, the Project Owner and the Project,
(viii) diligently conducting the day-to-day operations of the Company and the
Project Owner in accordance with the Annual Business Plan, Project Plan, Project
Budget and Operating Budget, (ix) performing the duties assigned to such Member
under this Agreement and/or by the Management Committee, and (x) diligently
endeavoring to carry out all decisions and resolutions of the Management
Committee.

(c) Authority of Operating Member. The Operating Member shall at all times be
subject to the direction and control of the Management Committee, and shall
conform to the policies and procedures established and approved by the
Management Committee in conformity with this Agreement, and the scope of the
Operating Member’s authority shall be limited solely to the matters set forth
above in this Section 2.03. The Operating Member shall keep the Management
Committee and the Members informed as to all matters of concern to the
Management Committee, the Company and the Members. The Operating Member shall
not be authorized to bind the Company without the prior written approval of the
Management Committee, except for matters delegated in writing to the Operating
Member by the Management Committee and/or any nonmaterial agreements, contracts
or other documents or instruments affecting or relating to the day-to-day
business and affairs of the Company or the Project Owner provided that any such
agreement, contract or other document is within the parameters established in
the applicable Annual Business Plan, Project Plan, Project Budget or Operating
Budget.

(d) Expenditures. The Operating Member shall have the authority to incur costs
and expenditures and only the costs and expenditures set forth in the approved
Project Budget or an approved Operating Budget (subject to the ability to apply
line item cost savings; contingency line item amounts; budget variances, etc.,
if any, contained in such Project Budget or Operating Budget) without any
further approval of the Management Committee (and/or the Members).

(e) Paladin REIT Status. Paladin REIT is a REIT and owns (directly or
indirectly) all of the interests in Paladin. The Operating Member shall at all
times conduct the business of the Company in a manner consistent with the
approved Operating

 

-14-



--------------------------------------------------------------------------------

Budget, which Paladin shall approve only following its conclusion that the
nature of the Company’s assets and gross revenues set forth therein will permit
Paladin REIT to maintain its status as a REIT under the Code and to avoid
incurring any tax on prohibited transactions under Section 857(b)(6) of the Code
and any tax on redetermined rents, redetermined deductions and excess interest
under Section 857(b)(7) of the Code, and to which Paladin may require reasonable
modifications in order to reach or preserve such conclusion.

(f) Indemnification. The Operating Member shall indemnify and hold harmless the
Company and the other Member(s), their Affiliates, subsidiaries, officers,
directors, employees, partners, members, shareholders, agents and
representatives to the full extent permitted by law from and against any and all
losses, claims, costs, damages and expenses (including attorneys’ fees) arising
from any and all claims, actions, suits or proceedings, arising from, or in
connection with, the Project or any act or failure to act of the Operating
Member, unless: (i) the Operating Member acted or failed to act in good faith,
within the scope of its authority, and in a manner reasonably believed to be in
the best interest of the Company and in accordance with the directives of the
Management Committee, and (ii) the Operating Member carried out all of its
obligations as Operating Member in connection therewith in a manner that did not
constitute fraud, willful misconduct, gross negligence, or a Material Breach.

2.04 Renovation of the Project

Attached hereto as a part of Exhibit C is the final plan for the acquisition and
renovation of the Project (the “Project Plan”) which includes and incorporates a
budget (a “Project Budget”) setting forth the projected costs and expenses to be
incurred by the Project Owner in connection with acquiring and renovating the
Project. The Operating Member shall cause the approved Project Plan to be
reviewed, updated, and submitted to the Management Committee for its review and
approval from time to time as required by the Management Committee or as deemed
prudent or necessary by the Operating Member.

The Project Budget sets forth on a detailed, itemized basis all of the projected
costs and expenses to be incurred by the Project Owner in acquiring and
renovating the Project pursuant to the Project Plan. The Operating Member shall
cause the Project Plan and/or Project Budget to be reviewed, updated, and
submitted to the Management Committee for its review and approval from time to
time as requested by any representative of the Management Committee and at least
annually. The Operating Member shall not have any right or authority to incur
costs or expenditures in excess of any line item set forth in the last approved
Project Budget without the approval of the Management Committee, other than as
permitted within any parameters agreed to by the Management Committee in any
such Project Budget (e.g., application of line item cost savings, contingency
line item amounts, etc.). Except as otherwise provided within the Project
Budget, the Project Budget may not be increased without the prior approval of
the Management Committee.

 

-15-



--------------------------------------------------------------------------------

2.05 Annual Business Plan

On or before October 31 of each Fiscal Year of the Company commencing on
October 31, 2009, the Operating Member shall submit a new annual business plan
for the ensuing Fiscal Year for the review and approval of the Management
Committee (the initial and each new business plan, as approved, being the
“Annual Business Plan”). Each Annual Business Plan shall include, without
limitation: (i) a narrative description of the proposed objectives and goals for
the Company and the Project Owner, which shall include for such Fiscal Year
(without limitation) any proposed sale or refinancing of the Project; (ii) the
status of the Project; (iii) a property management and leasing plan for the
Project for such Fiscal Year (or other period); and (iv) such other items as are
requested by any representative of the Management Committee and/or as otherwise
reasonably necessary to keep the Management Committee informed as to the
business and affairs of the Company, the Project Owner and the Project.

2.06 Operating Budget

Within thirty (30) days after the date of this Agreement, the Operating Member
shall submit to the Management Committee for its approval an annual operating
budget for the Project for the Fiscal Year 2009. On or before October 31 of each
Fiscal Year of the Company commencing on October 31, 2009, the Operating Member
shall submit a new annual operating budget for the ensuing Fiscal Year for the
review and approval of the Management Committee (the initial and each new annual
operating budget, as approved, being the “Operating Budget”). Each Operating
Budget shall set forth on a detailed itemized basis: (i) all receipts projected
for the period of such Operating Budget and all expenses, by category, for the
Project Owner (including, without limitation, all repairs and capital
expenditures projected to be incurred during such period), (ii) the anticipated
operating reserves and working capital projected to be required for such period,
(iii) a schedule setting forth the timing and amount of any Shortfall
Contributions projected to be required by the Members for such Fiscal Year (or
other period); and (iv) a five (5)-year projection setting forth the estimated
revenues, expenses and net operating income (or loss) expected to be incurred
for the next five (5) years for the Project which shall be updated to compare
the actual results to the projected results set forth in the Project Budget or
the prior Operating Budget. The Operating Budget shall also include a detailed
description of such other information, contracts, agreements and other matters
reasonably necessary to inform the Management Committee of all matters relevant
to the ownership, operation, management, maintenance, leasing and sale of the
Project (or any portion thereof) or as may be reasonably requested by any
representative of the Management Committee. The Operating Member, acting on
behalf of the Company as the sole member of the Project Owner, shall have the
authority to incur only the costs and expenditures set forth in an approved
Operating Budget (subject to the ability to apply line item cost savings,
contingency line item amounts, budget variances, etc., if any, contained in such
Operating Budget, as and if so permitted by the parameters of such Operating
Budget), without any further approval of the Management Committee (and/or the
Members). Except as otherwise provided within any Operating Budget, the
Operating Budget may not be increased without the prior approval of the
Management Committee.

 

-16-



--------------------------------------------------------------------------------

2.07 Removal of the Operating Member

(a) Upon Removal Event. Upon the occurrence of a Removal Event, the Management
Committee shall have the right to remove Fowler as the Operating Member of the
Company by delivering written notice (“Removal Notice”) thereof at any time
following the occurrence of a Removal Event in accordance with the provisions of
this Section 2.07. As used herein, the term “Removal Event” means the occurrence
of any of the Buy-Sell Events set forth in Section 7.01 with respect to which
the Operating Member is the Defaulting Member (regardless of whether Paladin, as
the Non-Defaulting Member, exercises any of its rights under Article 7 in
connection therewith). Any removal of Fowler as the Operating Member shall be
effective upon the Effective Date of the Removal Notice relating to any Removal
Event (or such later time as may be provided in the Removal Notice).

(b) If Fowler is removed as the Operating Member of the Company pursuant to
Section 2.07(a), then (i) Fowler shall retain the remaining portion of its
Interest in the Company (unless Paladin purchases such Interests as a result of
the exercise of the Buy-Sell provisions set forth in Article 7), (ii) neither
Fowler nor its Affiliates shall be entitled to receive any further fees to which
it would otherwise be entitled pursuant to Sections 2.12(c) or 2.13; and
(iii) the Management Committee may, in its sole and absolute discretion,
designate any person or entity as a replacement Operating Member or as a manager
who shall fulfill the duties and obligations of the Operating Member, that may
be (but need not be) a Member of the Company (including, without limitation,
Paladin (or any Affiliate thereof). From and after any such removal: (1) the
replacement Operating Member (and not Fowler or its Affiliates) shall be
entitled to exercise all the rights, duties and obligations, and to receive any
and all fees of the Operating Member under this Agreement, (2) Fowler shall have
no further obligations under Sections 2.03, 2.04, 2.05 and 2.06, and (4) Fowler
shall no longer have any right to appoint any representative to the Management
Committee and any previously appointed representatives of Fowler shall be
replaced by one (1) or more representatives to be appointed by the Management
Committee. In the event there is a dispute as to whether a Removal Event
occurred, then Fowler shall cease to be the Operating Member and shall no longer
have any right to appoint any representative to the Management Committee, and,
if it shall be later determined by a court of competent jurisdiction that a
Removal Event did not occur, then Fowler shall be deemed to have been terminated
pursuant to Section 2.07(c).

(c) Other Removal. For any reason, the Management Committee may elect (in its
sole and absolute discretion) at any time, without cause and for any or no
reason, to remove Fowler as the Operating Member and to designate any Person as
a replacement Operating Member or as a manager who shall fulfill the duties and
obligations of the Operating Member, which election may be made by written
notice to Fowler not less than fifteen (15) days prior to the effective date of
such removal, provided that, the Management Committee agrees to meet and confer
with Fowler during such fifteen (15) day period, at the request of Fowler, in
connection with such removal. In such event, Fowler (or its Affiliates, as
applicable) shall: (i) have no further obligations under Sections 2.03, 2.04,
2.05 and 2.06 and (ii) otherwise retain its Interest in the Company, including
its interests in the Net Income and Net Losses or similar items of, and to
receive distributions from, the Company as provided in Articles 4 and 5 of this
Agreement. If Fowler is removed as

 

-17-



--------------------------------------------------------------------------------

Operating Member pursuant to this Section 2.07(c), (A) any such replacement
Operating Member shall not receive any additional fees or “carried interest” or
other profits interest in the Company unless such interest is paid from
Paladin’s Interest in the Company, (B) the Master Lease shall automatically
terminate and be of no further force and effect, and (C) Fowler may elect, by
written notice to Paladin within thirty (30) days after the effective date of
such removal, to require Paladin to purchase 100% of Fowler’s Interest in
accordance with the procedures set forth in the last two sentences of
Section 7.02, and in Section 7.03(a), (b) and (d) and Section 7.05,
Section 7.06, Section 7.07, Section 7.08 and Section 7.10 as if Fowler were a
Defaulting Member as a result of one of the Buy-Sell Events referenced in
Section 7.01(f)-(h) and Fowler was the Selling Member and Paladin the Purchasing
Member under such provisions of this Agreement (but in such case the provisions
of clause (iv) of Section 7.03(a) shall not apply). If Fowler fails to make such
election by written notice to Paladin at or before the end of such thirty
(30) day period, then Fowler shall be deemed to have waived its rights under
clause (C) immediately above. In addition, if Fowler is removed as Operating
Member pursuant to this Section 2.07(c), then Paladin shall use its reasonable
efforts to obtain written releases of Fowler (and its Affiliates) from all
guarantees of liabilities of the Company previously executed by Fowler (and its
Affiliates). To the extent such releases cannot be obtained by Paladin, Paladin
and the Company shall indemnify, defend, protect and hold Fowler (and such
Affiliates) wholly free and harmless from and against any and all claims,
liabilities, causes of action, liens, charges, and all other matters arising
from.

(d) Contracts. If Fowler is removed as the Operating Member (whether pursuant to
either Section 2.07(a) or Section 2.07(c)), then Paladin (acting alone and
outside of the Management Committee), on behalf of the Company, shall also have
the right to terminate Fowler’s right to provide the services provided for in
Sections 2.12(c) or 2.13 and to terminate any other agreement between the
Company or the Project Owner and Fowler or any Affiliate of Fowler (including,
without limitation, the Property Management Agreement described in
Section 2.13), without penalty. If Fowler is removed as the Operating Member
pursuant to Section 2.07(c) and Paladin elects to terminate Fowler’s (or its
Affiliate’s) right to provide the services provided for in Sections 2.12(c) or
2.13 or to terminate any contract between the Company or the Project Owner and
Fowler or an Affiliate of Fowler, then the Company shall be obligated to engage
a third party other than an Affiliate of Paladin to undertake the services
previously provided by Fowler or the Affiliate of Fowler and which were
terminated. If Fowler is removed as the Operating Member pursuant to
Section 2.07(a) as a result of the occurrence of a Removal Event, then the
Company may engage either an Affiliate of Paladin or a third party to complete
the services that were being provided under the terminated contract or other
arrangement.

 

-18-



--------------------------------------------------------------------------------

2.08 Liability and Indemnity

(a) Except as otherwise expressly provided in this Agreement, no Member, officer
of the Company, representative on the Management Committee or other authorized
representative of the Company (each, an “Indemnified Party”) shall be liable or
accountable in damages or otherwise to the Company or to the other Members for
any error of judgment or any mistake of fact or law or for anything that such
Indemnified Party may do or refrain from doing hereafter, except in the case of
fraud, willful misconduct or gross negligence in performing or failing to
perform such Indemnified Party’s duties for the Company. To the maximum extent
permitted by law, the Company hereby indemnifies, defends, protects and agrees
to hold each Indemnified Party wholly harmless from and against any and all
loss, expense or damage suffered by such Indemnified Party by reason of anything
which such Indemnified Party may do or refrain from doing hereafter for and on
behalf of the Company and in furtherance of its interest; provided, however,
(i) no Indemnified Party shall be indemnified, defended, protected and/or held
harmless from any loss, cost, expense or damage which such Indemnified Party may
suffer as a result of such Indemnified Party’s fraud, willful misconduct or
gross negligence in performing or in failing to perform such Indemnified Party’s
duties for the Company, and (ii) any such indemnity shall be recoverable only
from the assets of the Company. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of a Member (or representative
thereof) otherwise existing at law or in equity, are agreed by the Members to
replace such duties and liabilities of such Member (or such representative).

(b) The provisions of this Section 2.08 are for the benefit of the Indemnified
Parties and shall not be deemed to create any rights for the benefit of any
other Person.

(c) The provisions of this Section 2.08 shall survive the termination of this
Agreement.

2.09 Limited Liability

Except as otherwise required hereunder or pursuant to any non-waivable provision
of the Delaware Act, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and the Members shall not be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member of the Company.

2.10 Other Activities

Fowler, as the Operating Member, agrees to carry out the business and affairs of
the Company in accordance with the terms and conditions of this Agreement and
shall devote all such time to the Company as is necessary for the efficient
operation of the business and affairs of the Company. Except as otherwise
provided in Section 2.12(c) and 2.13 of this Agreement or any Operating Budget,
or as otherwise approved by the Management Committee, the Operating Member shall
not be paid any compensation by the

 

-19-



--------------------------------------------------------------------------------

Company for providing such services to the Company. No Member shall have any
obligations (fiduciary or otherwise) with respect to the Company or to the other
Member insofar as making other investment opportunities available to the Company
or to the other Members. Each Member may engage in whatever activity such Member
may choose without having or incurring any obligation to offer any interest in
such activity to the Company or to the other Members.

2.11 Brokers Indemnity

Each Member represents and warrants that it has not dealt with any broker or
agent in connection with this Agreement or the relationship contemplated hereby,
and each Member hereby agrees to indemnify, defend, protect and hold the other
Member and the Company wholly harmless from and against any and all liability,
loss, cost, damage and expense (including without limitation, attorneys’ fees
and costs) which the other Member or the Company may suffer or incur by reason
of any claim by any broker or agent for any compensation with respect to such
indemnifying Member’s dealings in connection with this Agreement or the
transactions described herein.

2.12 Reimbursement; Compensation

(a) Compensation. Except as otherwise expressly provided in this Agreement or as
provided in the Project Budget or any applicable Operating Budget, no Member or
any constituent partner, member, shareholder, officer, director, employee,
agent, representative and/or Affiliate thereof shall receive any remuneration
for services rendered to or in connection with the Company or the Project Owner
or be reimbursed for general administrative and overhead expenses.

(b) Reimbursement of Expenses. Notwithstanding the foregoing: (i) each Member
shall be reimbursed from the initial contributions made by the Members pursuant
to Section 3.01 for any and all costs (including legal fees) reasonably and
actually incurred by such Member in connection with the transactions
contemplated herein (including the formation of the Company and the Project
Owner, and the negotiation and documentation of this Agreement) and any other
out-of-pocket costs approved by the Management Committee (including
pre-development costs, due diligence, closing expenses and legal fees) in
connection with the acquisition of the Project, and (ii) each Member and its
representatives shall be reimbursed for any out-of-pocket travel and other costs
and expenses reasonably and actually incurred in connection with the business
and affairs of the Company, but such reimbursement shall not include any costs
or charges for time expended by any Member’s employees or other representatives
or overhead costs of any Member.

(c) Construction Management Fee. As consideration for providing certain
construction management services, the Members acknowledge and agree that Redwood
Construction, Inc., a California corporation (the “Construction Manager”), which
is an Affiliate of Fowler, shall perform certain construction management
services in connection with the initial renovation of the Project in accordance
with a Construction Management Agreement between the Project Owner and the
Construction Manager in a form

 

-20-



--------------------------------------------------------------------------------

approved by the Management Committee (the “Construction Management Agreement”).
The Construction Management Agreement shall provide for a construction
management fee (the “Construction Management Fee”) with respect to such initial
renovation of the Project equal to $161,676.00, which constitutes an amount
equal to ten percent (10%) of the total “hard costs” of the initial renovation
of the Project, which costs are set forth in the Project Budget (the “Project
Construction Costs”), and which Construction Management Fee shall be paid each
time a progress payment is made to any general contractor under its contract for
services, with each such portion being a percentage of such Construction
Management Fee equal to the percentage that the progress payment to the general
contractor bears to the total Project Construction Costs.

2.13 Property Management

Trinity Property Consultants, LLC, a California limited liability company (the
“Property Manager”), which is an Affiliate of Fowler, initially shall manage and
operate the Project in accordance with a Property Management Agreement between
the Project Owner and the Property Manager in a form approved by the Management
Committee (the “Property Management Agreement”). The Property Management
Agreement shall provide for (i) an initial one year term with automatic one year
renewals, (ii) termination by either the Project Owner or the Property Manager
upon not less than thirty (30) days prior written notice or upon a sale of the
Project, and (iii) a management fee payable monthly, on the last day of the
month with respect to such month, to the Property Manager with respect to the
Project equal to four percent (4%) of the monthly gross revenues from the
Project.

ARTICLE 3

MEMBERS’ CAPITAL CONTRIBUTIONS

3.01 Initial Contributions of the Members

(a) Initial Cash Contributions. Concurrently with the execution and delivery of
this Agreement, the Members have contributed to the capital of the Company cash
in that amount for each Member set forth opposite each such Member’s name on
Exhibit A.

(b) Credit to Capital Accounts. Any and all Capital Contributions made by each
Member pursuant to this Section 3.01 and Sections 3.02 and 3.03 shall be
credited to the Capital Account of each such Member as of the date any such
Capital Contribution is made.

3.02 Shortfall Contributions

(a) Need for Contributions. Except as otherwise required by law or pursuant to
this Section 3.02 or Section 3.03, no Member shall be required or permitted to
make any additional capital contributions to the Company.

 

-21-



--------------------------------------------------------------------------------

(b) Required Shortfall Contributions. From time to time, the Management
Committee may require Fowler to make Shortfall Contributions to the capital of
the Company, pursuant to this Section 3.02(b) in connection with the Project to
fund Project Shortfalls by delivering written notice (“Contribution Notice”) of
such Shortfall Contribution to Fowler, which Contribution Notice shall include a
contribution date (“Contribution Date”) (which date shall not be less than
fifteen (15) Business Days following the Effective Date of such notice, unless
the amount of Shortfall Contributions required of the Members exceeds $500,000
in the aggregate, in which event such date shall not be less than thirty
(30) Business Days following the Effective Date of such notice) upon which
Contribution Date Fowler shall be obligated, to contribute to the capital of the
Company such Shortfall Contribution, and upon such contribution the Capital
Account of Fowler shall be credited with the amount so contributed. Without
limiting the generality of the foregoing provisions of this Section 3.02(b),
Fowler shall be solely responsible for making any Shortfall Contribution
necessary to exercise the first extension option or the second extension option
as more particularly described in the Promissory Note Secured by Deed of Trust
by and between MIREF Governor Finance, LLC as Lender and the Project Owner.

3.03 Remedy For Failure to Contribute Capital

(a) Failure to Contribute. If Fowler fails timely to make all or any portion of
any Shortfall Contribution Fowler is required to contribute pursuant to
Section 3.02 (the “Delinquent Contribution”) and such failure continues for five
(5) days following the Effective Date of notice thereof from the Management
Committee, then Paladin, in addition to any and all other remedies available to
Paladin under this Agreement or otherwise at law or in equity (including,
without limitation, instituting a legal proceeding to collect the Delinquent
Contribution), shall have the right, but shall not be obligated, to contribute
to the capital of the Company, in cash, within thirty (30) days following the
Contribution Date, an amount equal to the Delinquent Contribution.

(b) Implementation of Buy-Sell. In addition to the options set forth in
Section 3.03(a) above, Paladin may elect to implement the buy-sell provisions
contained in Article 7 for a Default Buy-Sell Event by delivery of written
notice of such election to Fowler in accordance with the provisions thereof (and
in which case Fowler shall be deemed to be the Defaulting Member and Paladin
shall be deemed to be the Non-Defaulting Member for purposes of Article 7).

3.04 Debt Financing

The Members acknowledge that the Management Committee may cause the Company or
the Project Owner to obtain debt financing from one or more third-party lenders
in order to fund all or any portion of any actual or projected financial
requirements of the Company or the Project Owner or in connection with the
acquisition, renovation or other costs that may be incurred by the Company or
the Project Owner. Any such financing shall be obtained on the best available
market rates and terms, all as determined in the sole and absolute discretion of
the Management Committee. In connection with obtaining any financing (other than
permanent financing), it is expected that Fowler and its Affiliates shall
provide such completion and repayment guarantees that are customarily

 

-22-



--------------------------------------------------------------------------------

requested, and on such terms and conditions as are customarily requested, by
construction lenders with respect to similar projects of similar size, type and
location. However, neither Fowler nor any of its Affiliates shall be obligated
to guarantee any permanent financing (other than customary lender “carveouts”).
Paladin shall not be required to personally guarantee any construction,
permanent or other financing obtained by the Company or the Project Owner. The
Company hereby agrees to indemnify, defend, protect and hold Fowler harmless
from any and all claims, liabilities, and losses payable to any such third-party
lender arising from Fowler’s guarantee (to the extent any event or circumstance
resulting in any such claim, liability, or loss does not result from a
misappropriation or misapplication of funds by Fowler or otherwise constitute a
Default Buy-Sell Event by Fowler). The provisions of this Section 3.04 are for
the benefit only of the Person providing the guarantees contemplated by this
Section 3.04 and shall not be deemed to create any rights for the benefit of any
other Person.

3.05 Loans from Members

The Management Committee may elect, in its discretion, to cause the Members to
fund Project Shortfalls and other financial requirements of the Company or the
Project Owner as loans to the Company in lieu of making Shortfall Contributions
to the Company, on such terms and conditions as it shall determine from time to
time.

3.06 Capital Contributions in General

Except as otherwise expressly provided in this Agreement, (i) all Capital
Contributions must be evidenced in writing and approved in writing by the
Management Committee, (ii) no part of the contributions of any Member to the
capital of the Company may be withdrawn by such Member, (iii) no Member shall be
entitled to receive interest on such Member’s contributions to the capital of
the Company, (iv) no Member shall have the right to demand or receive property
other than cash in return for such Member’s contributions to the Company, and
(v) no Member shall be required or be entitled to contribute additional capital
to the Company other than as permitted or required by this Article 3.

ARTICLE 4

ALLOCATION OF PROFITS AND LOSSES

4.01 Allocation of Net Losses

After application of Sections 4.03 and 4.04, Net Losses for each Fiscal Year
shall be allocated among the Members in the following order and priority:

(a) first, 100% to Fowler until the balance in Fowler’s Capital Account equals
zero;

 

-23-



--------------------------------------------------------------------------------

(b) second, to Paladin until the balance in Paladin’s Capital Account equals
zero; and

(c) third, to the Members, in proportion to their Percentage Interests.

For purposes of determining the amount of Net Losses to be allocated pursuant to
Section 4.01(a) and (b) for any Fiscal Year, the Capital Account of each Member
shall be increased by such Member’s share of “partnership minimum gain” as of
the last day of such Fiscal Year, determined pursuant to Section 1.704-2(g)(1)
of the Regulations, and by such Member’s share of “partner nonrecourse debt
minimum gain” as of the last day of such Fiscal Year, determined pursuant to
Section 1.704-2(i)(5) of the Regulations. Notwithstanding anything in this
Agreement to the contrary, no Member shall be allocated Net Losses under this
Section 4.01 to the extent such allocation would cause or increase an Adjusted
Capital Account deficit for such Member as of the last day of the Fiscal Year to
which such allocation relates. Any amounts not allocated to a Member pursuant to
the limitation set forth in the preceding sentence shall be allocated to the
other Members in proportion to and to the extent that such allocations would not
cause them to have, or increase their, Adjusted Capital Account deficits. Any
remaining Net Losses shall be allocated among the Members in proportion to their
then-current respective Percentage Interests. This provision is intended to
ensure that allocations of Net Losses have economic effect pursuant to Treas.
Reg. §1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

4.02 Allocation of Net Profits

After application of Sections 4.03 and 4.04, Net Profits for each Fiscal Year
shall be allocated among the Members in the following order and priority:

(a) first, to the Members, in proportion to and to the extent of the amounts
necessary to cause the cumulative allocations of Net Profits to each Member
under this Section 4.02(a) for the current and all prior Fiscal Years to equal
the cumulative allocations of Net Losses to such Member pursuant to
Section 4.01(c) hereof;

(b) second, to Paladin until the balance of Paladin’s Capital Account (as of the
last day of such Fiscal Year, but adjusted to reflect any Net Profits for such
Fiscal Year allocated to Paladin pursuant to Section 4.02(a) and Sections 4.03
and 4.04 hereof) equals the sum of (i) Paladin’s 15% IRR Amount (as of the last
day of such Fiscal Year), (ii) Paladin’s Unrecovered Shortfall Contribution
Account, (iii) Paladin’s Shortfall Contribution Bonus, and (iv) Paladin’s Unpaid
Shortfall Contribution Return;

(c) third, subject to Section 4.04(b), 100% to Fowler.

For purposes of determining the amount of Net Profits to be allocated pursuant
to Section 4.02(b) for any Fiscal Year, the Capital Account of each Member shall
be increased by such Member’s share of “partnership minimum gain” as of the last
day of such Fiscal

 

-24-



--------------------------------------------------------------------------------

Year, determined pursuant to Section 1.704-2(g)(1) of the Regulations, and by
such Member’s share of “partner nonrecourse debt minimum gain” as of the last
day of such Fiscal Year, determined pursuant to Section 1.704-2(i)(5) of the
Regulations.

4.03 Regulatory Allocations

Prior to making any allocations pursuant to Sections 4.01 or 4.02 hereof, the
following special allocations shall be made each Fiscal Year, to the extent
required, in the following order:

(a) Minimum Gain Chargebacks. Items of Company income and gain shall be
allocated for any Fiscal Year to the extent, and in an amount sufficient to
satisfy the “minimum gain chargeback” requirements of Treasury Regulation
Sections 1.704-2(f) and (i)(4).

(b) Qualified Income Offset. Items of Company income and gain shall be allocated
any Fiscal Year to the extent, and in an amount sufficient to satisfy the
“qualified income offset” requirements of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(3).

(c) Member Nonrecourse Deductions. Member Nonrecourse Deductions shall be
allocated to the Member who bears the economic risk of loss associated with such
deductions, in accordance with Treasury Regulations Section 1.704-2(i).

(d) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated among the Members in accordance with their Percentage Interests.

(e) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m) to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with the requirements of Treasury Regulation
Section 1.704-1(b)(2)(iv)(m).

(f) Curative Allocations. The allocations set forth in the last four sentences
of Section 4.01 and 4.02(a) through (e) (the “Regulatory Allocations”) are
intended to comply with certain requirements of Treasury Regulation Sections
1.704-1(b) and 1.704-2. The Regulatory Allocations may cause results which would
be inconsistent with the manner in which the Members intend to divide Company
distributions. Accordingly, Paladin is authorized to specially allocate items of
income, gain, loss or deduction which otherwise would be included in the
computation of Net Profits and Net Losses and other items among the

 

-25-



--------------------------------------------------------------------------------

Members, to the extent that they exist, so that, to the extent possible, the
cumulative net amount of allocations of Company items under Sections 4.01, 4.02,
and 4.03 hereof shall be equal to the net amount that would have been allocated
to each Member if the Regulatory Allocations had not occurred. Paladin will have
discretion to accomplish this result in any reasonable manner that is consistent
with Section 704 of the Code and the related Regulations.

4.04 Special Allocation

After giving effect to the allocations provided for in Section 4.03 hereof,
items of gross income or gain shall be specially allocated for each Fiscal Year
to Fowler to the extent of the excess of (A) the cumulative amounts distributed
to Fowler pursuant to Section 5.01(d) for the current and all prior Fiscal
Years, over (B) the cumulative amounts allocated to Fowler pursuant to this
Section 4.04 for all prior Fiscal Years.

4.05 Other Allocation Rules

(a) Tax/Book Differences. In the event that any Company property has a book
value which differs from the adjusted tax basis of such property, then
allocations with respect to such property for income tax purposes shall be made
in a manner which takes into consideration differences between such book value
and such adjusted tax basis in accordance with Section 704(c) of the Code, the
Treasury Regulations promulgated thereunder and Treasury Regulation
Section 1.704-1(b)(2)(iv)(f)(4). Such allocations for income tax purposes shall
be made using the traditional method or such other method as may be agreed to by
the Members. Such tax allocations shall neither affect, nor in any way be taken
into account in computing, any Member’s Capital Account or share of Net Profits,
Net Losses, other items, or distributions pursuant to any provision of this
Agreement.

(b) Variations in Interests During any Fiscal Year. For purposes of determining
the Net Profits, Net Losses, or any other items allocable to any period, Net
Profits, Net Losses, and any such other items shall be determined on a daily,
monthly, interim closing of the books or other basis, as determined by the
Management Committee using any permissible method under Section 706 of the Code
and the regulations promulgated thereunder.

(c) Allocations of Items. Any allocation to a Member of Net Profit or Net Loss
shall be treated as an allocation to such Member of the same share of each item
of income, gain, loss or deduction that is taken into account in computing Net
Profit or Net Loss. Unless otherwise specified herein to the contrary, any
allocation to a Member of items of Company income, gain, loss, deduction or
credit (or item thereof) shall be treated as an allocation of a pro rata portion
of each item of Company income, gain, loss, deduction or credit (or item
thereof).

 

-26-



--------------------------------------------------------------------------------

ARTICLE 5

DISTRIBUTIONS

5.01 Distribution of Ordinary Cash Flow

Subject to the provisions of Sections 2.01(k)(i), 5.03, 5.05, 7.04 and 8.02,
Ordinary Cash Flow realized by the Company shall be distributed to the Members
as soon as practicable after the end of each calendar month following the
Company’s receipt thereof in the following order of priority:

(a) First, to Paladin until Paladin’s Unpaid Preferred Return has been reduced
to zero; provided, however, that in the event that there is insufficient
Ordinary Cash Flow at the end of any applicable calendar month to reduce
Paladin’s Unpaid Preferred Return to zero, then the Company shall draw and pay
to Paladin an amount from the Preferred Return Reserve which, together with the
Ordinary Cash Flow then being distributed under this Section 5.01(a), shall
reduce Paladin’s Unpaid Preferred Return to zero;

(b) Second, to Paladin until Paladin’s Unpaid Shortfall Contribution Return has
been reduced to zero;

(c) Third, to Paladin until Paladin’s Unrecovered Shortfall Contribution Account
has been reduced to zero; and

(d) Thereafter, one hundred percent (100%) to Fowler.

5.02 Distribution of Extraordinary Cash Flow

Subject to the provisions of Sections 5.03, 5.05, 7.04 and 8.02, Extraordinary
Cash Flow realized by the Company shall be distributed to the Members as soon as
practicable following the Company’s receipt thereof in the following order of
priority:

(a) First, to Paladin until such time as Paladin has received under
Section 5.01(a) and this Section 5.02(a) an amount equal to Paladin’s Threshold
Return;

(b) Second, to Paladin until Paladin’s Unpaid Shortfall Contribution Return has
been reduced to zero;

(c) Third, (i) to Paladin until Paladin’s Unrecovered Shortfall Contribution
Account has been reduced to zero and then, (ii) in addition thereto, to Paladin
until Paladin has also received an amount equal to the Shortfall Contribution
Bonus; and

(d) Thereafter, one hundred percent (100%) to Fowler.

 

-27-



--------------------------------------------------------------------------------

5.03 Limitations on Distributions

Notwithstanding any other provision contained in this Agreement, the Company
shall not make a distribution of Cash Flow (or other proceeds) to any Member if
such distribution would violate any applicable provision of the Delaware Act or
other applicable law.

5.04 In-Kind Distribution

Assets of the Company (other than cash) shall not be distributed in kind to the
Members without the prior written approval of the Members.

5.05 Right to Withhold

The Management Committee, on behalf of the Company, shall withhold from any
distribution such amounts as are required to be withheld by the laws of any
taxing jurisdiction (as determined in the sole and absolute discretion of the
Management Committee). In addition, the Management Committee, on behalf of the
Company shall withhold from any distribution to any Member any amounts for which
such Member (or any Affiliate thereof) may be liable or responsible to the
Company, and shall apply such withheld amount to such liability or
responsibility. All amounts so withheld shall be treated as amounts distributed
to the respective Member(s) on whose account the withholding was imposed

5.06 Preferred Return Reserve and Master Lease

Upon acquisition of the Project, the Operating Member shall establish a reserve
of Two Hundred Twenty Five Thousand Dollars ($225,000) with Wells Fargo Bank
(the “Preferred Return Reserve”) for the purpose of insuring the uninterrupted
payment of the Unpaid Preferred Return to Paladin. The Management Committee
shall authorize access to the funds in the Preferred Return Reserve for this
purpose at any time Ordinary Cash Flow is insufficient to pay the Unpaid
Preferred Return to Paladin, and the Preferred Return Reserve shall continue to
be accessible for this purpose until the Preferred Return Reserve is exhausted.

ARTICLE 6

RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS

6.01 Limitations on Transfer

Except as permitted pursuant to Section 6.02 below, no Member or assignee of a
Member shall be entitled to sell, exchange, assign, transfer, convey or
otherwise dispose of, pledge, hypothecate, encumber or otherwise grant a
security interest in, directly or indirectly, for value or no value, whether
voluntary or involuntary (including by operation of law or other legal or
equitable proceedings) (collectively, “Transfer”), all or any part of such
Member’s or assignee’s Interest, including, without limitation, Transfers of any
economic interest, without the prior written consent of the other Members, which
consent may be granted or withheld in each such other Member’s sole discretion.
Any attempted Transfer, or withdrawal by a Member in violation of the

 

-28-



--------------------------------------------------------------------------------

restrictions set forth in this Article 6 shall, unless this provision is waived
by the other Members (each acting in its sole and absolute discretion), be null
and void ab initio and of no force or effect and, in addition to the other
rights and remedies at law and in equity, any of the other Members shall be
entitled to injunctive relief enjoining the prohibited action. The Members
expressly agree that damages at law would be an inadequate remedy for a breach
or threatened breach of the Transfer restrictions set forth in this Agreement.

6.02 Permitted Transfers

Notwithstanding the foregoing, any Member may Transfer all or any portion of
such Member’s Interest to any of the following (collectively, “Permitted
Transferees”) without complying with the provisions of Section 6.01:

(a) In the case of Transfers by Paladin, (i) any Transfer of any direct or
indirect Interest in Paladin to any Affiliate of Paladin and (ii) any Transfer
of a direct or indirect interest in Paladin Realty Income Properties, L.P. or
the Paladin REIT to any Person; and

(b) In the case of Transfers by Fowler or by any member or partner of Fowler, to
any Person that, directly or indirectly, through one (1) or more intermediaries,
has control of, is controlled by or is under common control with Fowler.

Upon receipt by the Management Committee of notice of such Transfer (along with
a copy of the instrument(s) of transfer), any such Permitted Transferees shall
receive and hold such Interest or portion thereof, subject to the terms of this
Agreement and to the obligations hereunder of the transferor, and there shall be
no further Transfer of such Interest (or economic interest) or portion thereof
except to a Person to whom such Permitted Transferee could have transferred such
Interest (or economic interest) or portion thereof in accordance with this
Section 6.02 had such Permitted Transferee originally been a Member or otherwise
in accordance with the terms of this Agreement. Notwithstanding any other
provision contained herein, any Transfer described in this Section 6.02 shall be
null and void ab initio and of no force or effect if such Transfer would
otherwise violate the provisions of Section 6.04.

6.03 Admission of Substitute Members

If any Member Transfers such Member’s Interest to a transferee in accordance
with Sections 6.01 or 6.02, then such transferee shall only be entitled to be
admitted into the Company as a substitute Member if (i) the books and records of
the Company are amended to reflect such admission; (ii) the Management Committee
approves the admission of such transferee (but only in the event of a transfer
in accordance with Section 6.01) and approves and the form and content of the
instrument of transfer; (iii) the transferor and transferee named therein
execute and acknowledge such other instruments as the Management Committee may
deem reasonably necessary to effectuate such admission; (iv) the transferee in
writing accepts and adopts all of the terms and conditions of this Agreement, as
the same may have been amended; and (v) the transferor pays, as the Management
Committee may reasonably

 

-29-



--------------------------------------------------------------------------------

determine, all reasonable expenses incurred in connection with such admission,
including, without limitation, legal fees and costs. In the event of a Transfer
in part of a Member’s Interest under Section 6.02 and the admission of the
transferee into the Company as a member, such transferee member shall be
required to act together as one Person with the Person(s) holding the remainder
of the entire Interest as of the date of this Agreement from whence such
transferee member’s interest originally derived. To the fullest extent permitted
by law, any transferee of an Interest who does not become a substituted Member
shall have no right to require any information or account of the Company’s
transactions, to inspect the Company books, or to vote on any of the matters as
to which a Member would be entitled to vote under this Agreement. Any such
transferee shall only be entitled to share, as an assignee, in such Net Profits
and Net Losses, to receive such distributions, and to receive such allocations
of income, gain, loss, deduction or credit or similar items to which the
transferor was entitled, to the extent assigned. A Member that Transfers its
Interest shall not cease to be a member of the Company until the admission of
the transferee as a substituted member of the Company and, except as provided in
the preceding sentence, shall continue to be entitled to exercise, and shall
continue to be subject to, all of the rights, duties and obligations of such
Member under this Agreement.

6.04 Additional Restrictions on Transfer

Notwithstanding any other provision contained herein, unless the Management
Committee waives any applicable restriction set forth in this Section 6.04, any
Transfer described in this Article 6 shall be null and void ab initio and of no
force or effect if: (i) such Transfer requires the registration of such Interest
pursuant to, or otherwise directly or indirectly violates, any applicable
federal or state securities laws; (ii) such transfer causes or will cause the
Company to become a “Publicly Traded Partnership” as such term is defined in
Section 7704(b) of the Code; (iii) such Transfer results in a violation of
applicable laws; (iv) such Transfer would, in the opinion of the Company’s
counsel, cause the Company to cease to be classified as a partnership for state
and federal income tax purposes; (v) such Transfer is made to any Person lacking
the legal power or capacity to own any Interest; or (vi) such Transfer causes an
acceleration of any loan or debt instrument to which the Company is a party.

6.05 Election; Allocations Between Transferor and Transferee

Upon the Transfer of the Interest of any Member or the distribution of any
property of the Company to a Member, the Company may file, with the approval of
the Management Committee, in its sole and absolute discretion, an election in
accordance with applicable Treasury Regulations, to cause the basis of the
Company property to be adjusted for federal income tax purposes as provided by
Sections 734 and 743 of the Code.

6.06 Partition

No Member shall have the right to partition any assets of the Company or any
interest therein, nor shall a Member make an application or proceeding for a
partition thereto and, upon any breach of the provisions of this Section 6.06 by
any Member, the other

 

-30-



--------------------------------------------------------------------------------

Member (in addition to all rights and remedies afforded by law or equity) shall
be entitled to a decree or order restraining or enjoining such application,
action or proceeding. Upon the Transfer of all or any part of the Interest of a
Member as hereinabove provided, Net Profits and Net Losses shall be allocated
between the transferor and transferee on the basis of the computation method
which with the approval of the Management Committee, in its sole and absolute
discretion, is in the best interests of the Company, provided such method is in
conformity with the methods prescribed by Section 706 of the Code and Treasury
Regulation Section 1.706-1(c)(2)(ii).

6.07 Withdrawal

Paladin shall have the right, by written notice to Fowler, to withdraw as a
Member of the Company at any time after Paladin has received distribution of all
amounts to which it is entitled under Sections 5.01(a) - (c) and Sections
5.02(a) - (c). Otherwise, no Member may voluntarily withdraw, resign or retire
from the Company without the prior written consent of the Members, which consent
may be granted or withheld in each such Member’s sole and absolute discretion,
and each Member hereby waives any and all rights such Member may have to
withdraw and/or resign from the Company pursuant to the Delaware Act or
otherwise and hereby waives any and all rights such Member may have to receive
the fair value of such Member’s Interest in the Company upon such withdrawal,
resignation and/or retirement pursuant to the Delaware Act. No admission or
withdrawal of a Member, whether in accordance with this Agreement or otherwise,
shall cause the dissolution of the Company except as otherwise provided in
Section 8.01. Any purported admission, withdrawal or removal which is not in
accordance with this Agreement shall be null and void and, in addition to other
rights and remedies at law and in equity, the other Member(s) shall be entitled
to injunctive relief enjoining the prohibited action. The Members expressly
acknowledge that damages at law would be an inadequate remedy for a breach or
threatened breach of the foregoing restrictions.

ARTICLE 7

DEFAULT BUY-SELL AGREEMENT

7.01 Default Buy-Sell Events

For purposes of this Article 7, the following shall constitute “Default Buy-Sell
Events”:

(a) Prohibited Withdrawal or Retirement. The withdrawal, retirement, or other
cessation to serve as a Member of the Company by any Member in violation of the
terms of this Agreement;

(b) Default by the Operating Member. The fraud, willful misconduct, gross
negligence and/or Material Breach (which shall include the notice and cure
provisions to the extent provided in the definition of Material Breach) by the
Operating Member (or its representatives) in performing or failing to perform
the Operating Member’s duties and obligations under this Agreement;

 

-31-



--------------------------------------------------------------------------------

(c) Prohibited Transfer or Encumbrance. Any Transfer or encumbrance or attempted
Transfer or encumbrance by any Member of such Member’s Interest contrary to the
provisions of Article 6;

(d) Breach of Agreement. Any Material Breach (which shall include the notice and
cure provisions to the extent provided in the definition of Material Breach) by
any Member (except for the failure of any Member to make a Shortfall
Contribution required hereunder);

(e) Breach of Loan Documents by Operating Member. Any act or omission by the
Operating Member that results in a breach of or default that exists beyond any
applicable notice and cure period under any document or instrument evidencing or
securing the $11,400,000 mortgage loan from MIREF Governor Finance, LLC to the
Project Owner and secured by the Project.

(f) Breach of Master Lease. Any default of the tenant under, or failure of the
tenant to perform its obligations under, the Master Lease that is not cured
within applicable notice and cure periods provided for therein.

(g) Bankruptcy or Insolvency. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) adjudging a Member bankrupt or insolvent;
or (ii) approving as properly filed a petition seeking reorganization,
readjustment, arrangement, composition, or similar relief for a Member under the
federal bankruptcy laws or any other similar applicable law or practice, and if
such decree or order referred to in this Section 7.01(e) shall have continued
undischarged and unstayed for a period of sixty (60) days;

(h) Appointment of Receiver. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) for the appointment of a receiver, a
liquidator, or a trustee or assignee in bankruptcy or insolvency of a Member, or
for the winding up and liquidation of a Member’s affairs, provided that such
decree or order shall have remained in force undischarged and unstayed for a
period of sixty (60) days, or (ii) for the sequestration or attachment of any
property of a Member without its return to the possession of such Member or its
release from such sequestration or attachment within sixty (60) days thereafter;
and

(i) Bankruptcy Proceedings. A Member (i) institutes proceedings to be
adjudicated a voluntary bankrupt or an insolvent, (ii) consents to the filing of
a bankruptcy proceeding against such Member, (iii) is unable to or admits in
writing such Member’s inability to pay such Member’s debts generally as they
become due, or (iv) files a petition or answer or consent seeking
reorganization, readjustment, arrangement, composition, or similar relief for
such Member under the federal bankruptcy laws or any other similar applicable
law or practice, (iv) consents to the filing of any such petition, or to the
appointment of a receiver, a liquidator, or a trustee or assignee in bankruptcy
or insolvency for such Member or a substantial part of such Member’s property,
(v) makes an assignment for the benefit of such Member’s creditors, or
(vi) takes any action in furtherance of any of the aforesaid purposes.

 

-32-



--------------------------------------------------------------------------------

For the purposes of implementing the provisions contained in this Article 7 and
otherwise for purposes of this Agreement, (A) each of the events set forth in
Sections 7.01(a)-(i) shall constitute a “Default Buy-Sell Event”; (B) the
“Defaulting Member” shall be (i) in the case of the occurrence of the event
referenced in Section 7.01(a), the Member that has withdrawn, retired or ceased
to serve as a Member of the Company in violation of the terms of this Agreement;
(ii) in the case of the occurrence of the event referenced in Section 7.01(b),
the Operating Member); (iii) in the case of the occurrence of the event
referenced in Section 7.01(c), the Member that purports to undertake a Transfer
of such Member’s rights or interests contrary to the provisions of Article 6;
(iv) in the case of the occurrence of the event referenced in Section 7.01(d),
the Member that has breached any material covenant, duty or obligation under
this Agreement; (v) in the case of the occurrence of the event referenced in
Section 7.01(e), the Operating Member, (vi) in the case of the occurrence of the
event referenced in Section 7.01(f), Fowler; and (vii) in the case of any of the
events referenced in Section 7.01(g), (h), or (i), the Member who is the subject
of such court decree or order or has instituted such proceedings or filed such
petitions or who is insolvent, etc; and (C) the “Non-Defaulting Member” is the
Member that is not the Defaulting Member.

7.02 Rights Arising From a Buy-Sell Event

At any time following the occurrence of a Default Buy-Sell Event, the
Non-Defaulting Member shall have the right, but not the obligation, to either
(i) cause the sale of the Company or its assets to any unaffiliated third party
for a purchase price based upon the sole and absolute judgment of the
Non-Defaulting Member (“Third-Party Purchase Price” as further set forth in
Section 7.03(c)), and such other terms and conditions as are determined in the
sole discretion of the Non-Defaulting Member, (ii) purchase the Interest of the
Defaulting Member in accordance with the terms and conditions set forth in this
Article 7, in either case, by delivering written notice (“Default Notice”)
thereof to the Defaulting Member, or (iii) exercise any other rights or remedies
available to the Non-Defaulting Member under this Agreement or at law or in
equity as a result of such Default Buy-Sell Event; provided, however, that the
failure of the Non-Defaulting Member to exercise any of the foregoing rights
shall not be deemed to constitute a waiver of any Default Buy-Sell Event or any
rights and remedies (and the provisions of Section 7.09 shall apply to the
Defaulting Member). For a period of fifteen (15) days following the Effective
Date of any Default Notice, the Members shall attempt to agree upon a purchase
price for the Defaulting Member’s Interest (the “Buyout Purchase Price”) in the
event the Non-Defaulting Member desires to purchase the Interest of the
Defaulting Member. If the Members are unable to agree on a Buyout Purchase
Price, then the Default Purchase Price shall be determined in accordance with
the provisions of Section 7.03(a) based on the Appraised Value as determined
pursuant to Section 7.03(b).

 

-33-



--------------------------------------------------------------------------------

7.03 Determination of Purchase Price

(a) Member Buyout. Within thirty (30) days after the determination of the Buyout
Purchase Price or, in the absence thereof, the determination of the Appraised
Value of the Company pursuant to Section 7.03(b), the accountants regularly
employed by the Company shall determine the amount of cash which would be
distributed to each Member pursuant to Section 5.02 if (i) the Company
(including all of its assets) were sold (as applicable) for the Buyout Purchase
Price or Appraised Value thereof (as applicable) as of the Effective Date of the
Default Notice (after deducting therefrom an amount equal to reasonable and
customary closing costs); (ii) the remaining liabilities of the Company were
liquidated pursuant to Section 8.02(a); (iii) reasonable reserves were
established for any contingent, conditional or unmatured liabilities or
obligations of the Company pursuant to Section 8.02(b); and (iv) the Company
distributed any remaining amounts to the Members in accordance with the
provisions of Section 5.02. Upon such determination, the accountants regularly
employed by the Company shall give each Member a notice thereof (the “Price
Determination Notice”). The determination by the accountants of such amounts,
including all components thereof, shall be deemed conclusive absent any material
computational error. If the Non-Defaulting Member purchases the Interest of the
Defaulting Member, ninety percent (90%) of the amount that would be distributed
to the Defaulting Member pursuant to clause (v) above shall be deemed to be the
“Default Purchase Price” for purposes of this Article 7; provided, however, that
if the Buy-Sell Event applicable to the Defaulting Member is not one of the
Buy-Sell Events referenced in Sections 7.01(a), (b), (c) or (d), then one
hundred percent (100%) of the amount that would be distributed to the Defaulting
Partner pursuant to clause (v) above shall be deemed to be the “Default Purchase
Price” for purposes of this Article 7.

(b) Determination of Appraised Value. For purposes of this Article 7, the
appraised value (“Appraised Value”) of the assets of the Company shall be
determined by one (1) or more independent Qualified Appraisers. The
Non-Defaulting Member shall select one (1) Qualified Appraiser and shall include
such selection in the Default Notice. Within fifteen (15) days following the
Effective Date of the Default Notice, the Defaulting Member shall either agree
to the Qualified Appraiser selected by the Non-Defaulting Member or select a
second (2nd) Qualified Appraiser and give written notice to the Non-Defaulting
Member of the person so selected. If either the Non-Defaulting Member or the
Defaulting Member fails to appoint a Qualified Appraiser within the time period
specified and after the expiration of five (5) days following the Effective Date
of written demand that a Qualified Appraiser be appointed, the Qualified
Appraiser duly appointed by the Member making such demand to appoint such
Qualified Appraiser shall proceed to make the appraisal as herein set forth, and
the determination thereof shall be conclusive on all the Members.

The Qualified Appraiser or the two (2) Qualified Appraisers, as the case may be,
shall promptly fix a time for the completion of the appraisal, which shall not
be later than thirty (30) days from the Effective Date of the appointment of the
last Qualified Appraiser.

The Qualified Appraiser(s) shall determine the Appraised Value by determining
the fair market value of the assets of the Company, such being the fairest price
estimated in the terms of money which the Company could obtain if the assets of
the Company were sold, for all cash, in the open market allowing a reasonable
time to find a purchaser.

 

-34-



--------------------------------------------------------------------------------

Upon submission of the appraisals setting forth the opinions as to the Appraised
Value of the assets of the Company, the average of the two (2) appraisals shall
constitute the Appraised Value of the assets of the Company for purposes of this
Article 7.

(c) Sale to Third Party. Within ten (10) days after the closing of any sale of
the Company or its assets to any third party pursuant to clause (i) of
Section 7.02, the accountants regularly employed by the Company shall determine
the amount of cash which would be distributed to each Member pursuant to
Section 5.02 if (i) the Company (including all of its assets) were sold for the
Third-Party Purchase Price as of the closing of the sale of the Company and/or
its assets to a third party (after deducting therefrom an amount equal to
reasonable and customary closing costs and any prepayment fees on any
indebtedness that would be payable in connection with any such sale); (ii) the
remaining liabilities of the Company were liquidated pursuant to
Section 8.02(a); (iii) reserves in an amount reasonably determined by the
Non-Defaulting Member were established for any contingent, conditional or
unmatured liabilities or obligations of the Company pursuant to Section 8.02(b);
and (iv) the Company distributed any remaining amounts to the Members in
accordance with the provisions of Sections 5.01 and 5.02. Upon such
determination, the accountants regularly employed by the Company shall give each
Member a Price Determination Notice thereof. The determination by the
accountants of such amounts, including all components thereof, shall be deemed
conclusive absent any material computational error. In the event of any such
third party sale, ninety percent (90%) of the amount that would be distributed
to the Defaulting Member pursuant to clause (v) above shall be deemed to be the
“Default Purchase Price” for purposes of this Article 7.

(d) Payment of Costs. The Non-Defaulting Member shall pay for the services of
the Qualified Appraiser appointed by such Member, and the Defaulting Member
shall pay for the services of the Qualified Appraiser appointed by such Member.
The costs of the services of the accountants and, in the event only one
(1) Qualified Appraiser is required, the cost of the services of such Qualified
Appraiser, shall be paid one-half ( 1/2) by the Non-Defaulting Member and
one-half ( 1/2) by the Defaulting Member.

7.04 Member’s Option

For a period of ninety (90) days following the determination of the Default
Purchase Price pursuant to Section 7.03(a), the Non-Defaulting Member shall have
the right, but not the obligation, to (i) purchase the entire Defaulting
Member’s Interest for the Default Purchase Price thereof (as determined pursuant
to Section 7.03(a)), and on the terms and conditions set forth in this Article
7, (ii) elect to sell the Company or cause the Company to sell its assets to a
third party in accordance with the provisions set forth above in this Article 7
or (iii) waive the right to purchase the Defaulting Member’s Interest or cause
such third party sale with respect to the

 

-35-



--------------------------------------------------------------------------------

particular Default Buy-Sell Event, in each case by delivering written notice
thereof to the Defaulting Member within such thirty (30)-day period. The failure
of the Non-Defaulting Member to timely give any such written notice pursuant to
this Section 7.04 shall be deemed an election by such Member to waive such
rights with respect to the particular Buy-Sell Event that resulted in the
implementation of the provisions of this Article 7. If the Non-Defaulting Member
elects to sell the Company or cause the Company to sell its assets to a third
party in accordance with the provisions set forth above in this Article 7, then,
in lieu of electing to purchase the Defaulting Member’s Interest, at the
Non-Defaulting Member’s option, the Non-Defaulting Member may cause the sale to
such third party to occur. If the Non-Defaulting Member causes the sale to such
third party to occur, then, notwithstanding the provisions of Articles 5 and/or
8 (and/or any other provision contained in this Agreement), the aggregate amount
of Cash Flow to be distributed to the Defaulting Member from such sale shall be
equal to the Default Purchase Price for the Defaulting Member’s Interest
determined in accordance with the provisions of Section 7.03(c) and the balance
of such proceeds shall be distributed to the Non-Defaulting Member.

7.05 Closing of Purchase and Sale

The closing of any purchase and sale of the Interest of any Member selling its
Interest (the “Selling Member”) pursuant to this Article 7 shall be held at the
principal office of the Member that is purchasing the Interest of the Selling
Member (the “Purchasing Member”) Member (or its counsel) on or before the
forty-fifth (45th) day after the expiration of the applicable thirty (30)-day
period set forth in Section 7.04 (if applicable), or, if earlier, the
forty-fifth (45th) day after the Effective Date of the Default Notice or
Buy-Sell Notice, as applicable). The Selling Member shall transfer to the
Purchasing Member (or such Member’s nominee(s)) the entire Interest of the
Selling Member free and clear of all liens, security interests, and competing
claims and shall deliver to the Purchasing Member (or such Member’s nominee(s))
such instruments of transfer and such evidence of due authorization, execution,
and delivery, and of the absence of any such liens, security interests, or
competing claims as such Purchasing Member (or such Member’s nominee(s)) shall
reasonably request.

7.06 Payment of Purchase Price

The Purchase Price for the purchase of the Selling Member’s Interest shall be
paid by the Purchasing Member (or such Member’s nominee(s)) at the closing, in
cash or one (1) or more certified or bank cashier’s checks drawn and made
payable to the order of the Selling Member. If the Company or its assets are
sold to a third party pursuant to this Article 7, then the entire Third Party
Purchase Price shall be paid concurrently with such closing.

7.07 Release and Indemnity

On or before the closing of a purchase held pursuant to this Article 7, the
Purchasing Member shall use such Member’s reasonable efforts to obtain written
releases of the Selling Member (and/or such Member’s Affiliates) from all
liabilities of the

 

-36-



--------------------------------------------------------------------------------

Company and from all guarantees of such liabilities of the Company previously
executed by the Selling Member (and/or its Affiliates). To the extent such
releases cannot be obtained by the Purchasing Member, the Purchasing Member
shall indemnify, defend, protect and hold the Selling Member (and such
Affiliates) wholly free and harmless from and against any and all claims,
liabilities, causes of action, liens, charges, and all other matters arising
from such liabilities or guarantees, whether arising prior to or subsequent to
the Effective Date of such closing. The Members acknowledge and agree that the
provisions of this Section 7.07 shall only apply if the applicable Buy-Sell
Event is that referenced in Section 7.01(b) or Section 7.01(d) and is not
attributable to the fraud, willful misconduct and/or gross negligence of the
Selling Member.

7.08 Repayment of Member Loans

The Purchase Price to be paid by the Purchasing Member for the Interest of the
Selling Member shall be offset at the closing of such purchase by the then
outstanding principal balance (together with all accrued, unpaid interest
thereon) of any and all (i) Member Loans made by the Purchasing Member to the
Selling Member and (ii) loans or advances of funds made by the Company to the
Selling Member (each a “Seller Loan”). Such Member Loans and Seller Loans
(together with all accrued, unpaid interest thereon) shall be deemed paid to the
extent of such offset, with such deemed payment to be applied first to the
accrued interest thereon and thereafter to the payment of the outstanding
principal amount thereof. If the Purchase Price for the Defaulting Member’s
Interest is insufficient to fully offset the then unpaid principal balance of
any and all Member Loans and Seller Loans (together with all accrued, unpaid
interest thereon), then the portion of any such Member Loans and Seller Loans
(and accrued, unpaid interest thereon) that remains outstanding following such
offset shall be due and payable in full at the closing of the purchase of the
Selling Member’s Interest pursuant to this Article 7. Also, notwithstanding any
other provision contained in this Agreement, the unpaid principal balance of any
and all Member Loans and Seller Loans (together with all accrued, unpaid
interest thereon) shall be due and payable in full at the closing of the
purchase of the Selling Member’s Interest pursuant to this Article 7.

7.09 Voting Rights Following Default Buy-Sell Event

From and after the occurrence of a Default Buy-Sell Event (unless and until the
Non-Defaulting Member waives in writing any Default Buy-Sell Event or fails to
timely consummate the closing of any applicable transaction described in this
Article 7 pursuant to Section 7.05), (i) the Defaulting Member shall not be
entitled to participate in the management of, or otherwise vote upon, any matter
affecting the business and affairs of, the Company or any matter that such
Member is entitled to vote upon under this Agreement, (ii) the Defaulting Member
shall no longer have any right to appoint any representative to the Management
Committee and any previously appointed representatives of the Defaulting Member
shall be replaced by one (1) or more representatives to be appointed by the
Non-Defaulting Member, and (iii) the rights of the Defaulting Member shall be
limited solely to those of an assignee.

 

-37-



--------------------------------------------------------------------------------

7.10 Withdrawal of the Selling Member

If the Interest of the Selling Member is purchased by the Purchasing Member
pursuant to this Article 7, then, effective as of the closing for such purchase,
(i) the Selling Member shall withdraw as a Member of the Company, and (ii) if
the Selling Member is Fowler, then Fowler shall be automatically removed as the
Operating Member of the Company. In connection with any such withdrawal of the
Selling Member, the Purchasing Member may cause any nominee designated in the
sole and absolute discretion of the Purchasing Member to be admitted as a
substitute partner of the Company.

ARTICLE 8

DISSOLUTION AND WINDING UP OF THE COMPANY

8.01 Events Causing Dissolution of the Company

Upon any Member’s bankruptcy, retirement, resignation, expulsion or other
cessation to serve, or the admission or substitution of a new Member, the
Company shall not be dissolved but its business shall continue without
interruption or break in continuity. Upon the bankruptcy, retirement,
resignation, expulsion or other cessation to serve of any Member, the other
Member shall continue to serve as a Member of the Company in accordance with the
provisions of this Agreement. The Company shall be dissolved upon the first to
occur of: (a) the expiration of the term of the Company, unless such term has
been extended by the unanimous agreement of the Members; (b) the sale, transfer
or other disposition by the Company of all or substantially all of its assets
and the collection by the Company of its distributive share of any and all cash
proceeds delivered therefrom; or (c) the affirmative election of the Management
Committee to dissolve the Company. Except as may be permitted in accordance with
this Section 8.01 or other terms of this Agreement, no Member shall have the
right to, and each Member hereby agrees that it shall not, seek to dissolve or
cause the dissolution of the Company or seek to cause a partial or whole
distribution or sale of Company assets whether by court action or otherwise, it
being agreed that any actual or attempted dissolution, distribution or sale
would cause a substantial hardship to the Company and the remaining Members.

8.02 Winding Up of the Company

Upon the Liquidation of the Company caused by other than the termination of the
Company under Section 708(b)(1)(B) of the Code (in which latter case the Company
shall remain in existence in accordance with the provisions of such Section of
the Code), the Members shall proceed to the winding up of the affairs of the
Company. During such winding up process, the Net Profits, Net Losses and Cash
Flow distributions shall continue to be shared by the Members in accordance with
this Agreement. The assets shall be liquidated as promptly as consistent with
obtaining a fair value therefor, and the proceeds therefrom, to the extent
available, shall be applied and distributed by the Company on or before the end
of the taxable year of such Liquidation or, if later, within ninety (90) days
after such Liquidation, in the following order: (a) first, to creditors of the
Company (including Members who are creditors), in the order of priority as
provided by law, (b) second, to the setting up of any reasonable reserves which
the Management Committee

 

-38-



--------------------------------------------------------------------------------

deems reasonably necessary for any contingent, conditional or unmatured
liabilities or obligations of the Company (which shall be distributed as soon as
reasonably practicable to the Members in proportion to their respective positive
Capital Account balances), and (c) thereafter, to the Members in accordance with
Section 5.02 hereof.

8.03 No Negative Capital Account Restoration

No Member shall have any obligation whatsoever upon the Liquidation of such
Member’s Interest, the Liquidation of the Company or in any other event, to
contribute all or any portion of any negative balance standing in such Member’s
Capital Account to the Company, to any other Member or to any other Person.

ARTICLE 9

BOOKS AND RECORDS;

ACCOUNTING; TAX ELECTIONS

9.01 Company Books

The Operating Member shall cause to be kept, at the principal office of the
Company, or at such other location as the Management Committee shall reasonably
deem appropriate, full and proper ledgers, other books of account, and records
of all receipts and disbursements, other financial activities, and the internal
affairs of the Company and the Project Owner for at least the current and past
four (4) Fiscal Years.

9.02 Delivery of Records; Inspection

The Operating Member, subject to such reasonable standards as may be established
from time to time by the Management Committee, shall deliver to any requesting
Member (or, to the extent so directed, to its agent or attorney) a copy of the
following information at any time if requested in writing:

(a) Financial Reports. True and full information regarding the status of the
business and financial condition of the Company and the Project Owner
(including, without limitation, the annual financial reports and all supporting
calculations and information for such reports), including (without limitation)
the information required by Section 9.03(c);

(b) Tax Returns. Promptly after becoming available, copies of the Company’s
federal, state and local income or information tax returns for the year;

(c) Names and Addresses. A current list of the name and last known-business,
residence or mailing address of each Member and the date on which each became a
Member;

(d) Formation Documents. A copy of this Agreement, as amended, and any other
formation documents for the Company, together with executed copies of any
written powers of attorney pursuant to which this Agreement, as amended, and any
other formation documents have been executed; and

 

-39-



--------------------------------------------------------------------------------

(e) Contribution Information. True and full information regarding the amount of
cash and a description and statement of the agreed value of any other property
or services contributed by each Member and which each Member has agreed to
contribute in the future.

Any Member (personally or through an authorized representative) may, for any
purpose reasonably related to such Member’s Interest, inspect and copy (at its
own cost and expense) the books and records of the Company at all reasonable
business hours.

9.03 Reports and Tax Information

(a) General. The Operating Member shall cause to be prepared, at the cost and
expense of the Company, and delivered to each Member at such times as are
determined by the Management Committee (or otherwise in accordance with the
terms of this Agreement), the Annual Business Plans, the Operating Budgets, any
and all periodic operating reports, and any and all other financial statements
and/or reports requested from time to time by any representative of the
Management Committee. In addition, the Operating Member shall cause to be
prepared, at the cost and expense of the Company, and delivered to each Member,
within ninety (90) days after the end of each tax year, the information
necessary for such Member to complete its federal, state and local income tax or
information returns.

(b) Tax Returns. The Operating Member shall cause to be prepared by a reputable
accounting firm approved by the Management Committee and delivered to each
Member, within ninety (90) days from and after the final day of each tax year,
the Company’s federal, state and local income or information tax returns for the
year, as well as any additional information necessary for such Member to
complete its federal, state and local income tax or information returns. In
addition, upon the request of any Member, the Operating Member shall prepare
estimates of the projected federal, state and local taxable income of the
Company, and the portion thereof allocable to each Member, within a reasonable
time period specified by the Member prior to the end of each tax year.

(c) Periodic Financial Statements. The Operating Member shall furnish quarterly
financial statements, including a balance sheet, income statement, statement of
Members’ capital, statement of cash flows and notes thereon, that are prepared
on a historical cost basis both in accordance with generally accepted accounting
principles and on a modified accrual basis within twelve (12) calendar days
following the close of a given quarter.

(d) Audited Financial Statements. The Operating Member shall prepare, at the
expense of the Company, and furnish the following information to each Member
within sixty (60) calendar days after the end of each Fiscal Year (with a final
reviewable

 

-40-



--------------------------------------------------------------------------------

draft thereof to be furnished to each Member within forty-five (45) days after
the end of each Fiscal Year): (i) an audited balance sheet of the Company dated
as of the end of such Fiscal Year, (ii) an audited related income statement of
the Company for such Fiscal Year, (iii) an audited statement of cash flows for
such Fiscal Year, (iv) an audited statement of each Member’s Capital Account for
such Fiscal Year, and (v) notes thereon, prepared on a historical cost basis in
accordance with generally accepted accounting principles, all of which shall be
certified by the Operating Member as being, to the best of its knowledge, true
and correct and all of which shall be certified in the customary manner by a
reputable accounting firm approved by the Management Committee (which firm shall
provide such balance sheet, income statement and statement of Capital Account in
draft form within forty (40) calendar days after the end of each Fiscal Year, to
the Members for review prior to finalization and certification thereof).

(e) Securities Exchange Act. The Operating Member acknowledges that the
financial statements of the Company will be consolidated with those of the
Paladin REIT and that the Paladin REIT is subject to the reporting requirements
of the Securities Exchange Act of 1934, as amended. The Operating Member shall
permit the officers, agents and representatives of the Paladin REIT (including
its attorneys and accountants) to have unfettered access to such financial and
other information for the Company at such times as such officer, agent or
representatives may reasonably request to enable the Paladin REIT to obtain the
information required in order to timely comply with such reporting requirements.
The Operating Member, at its expense, shall employ, or contract with, such
individuals and implement such accounting practices and procedures as are
necessary for the provision of a reasonably professional level of accounting,
reporting and internal controls for the Company, including (without limitation)
the provision of the following: (i) documentation of property level and
corporate accounting and financial reporting policies and procedures;
(ii) documentation of Information Technology (IT) policies and procedures, and
disaster recovery plan; (iii) “sign off” by Fowler’s property, accounting and
supervisory/review personnel after their preparation, review and/or approval of
accounting transactions and workpapers, and (iv) preparation of written variance
analysis of significant accounts quarterly and year-to-date, as compared to the
prior year period. In addition, the Operating Member shall institute such
additional reasonable internal accounting controls as may be requested by the
Paladin REIT, including, without limitation, those which are necessitated for
compliance with the Sarbanes-Oxley Act of 2002, as amended.

9.04 Company Tax Elections; Tax Controversies

The Management Committee shall have the right in its sole and absolute
discretion to make elections for the Company and the Project Owner provided for
in the Code including, without limitation, the elections provided for in
Section 754 of the Code. Additionally, the Management Committee shall have the
right to seek to revoke any such election (including without limitation, any
election under Section 754 of the Code) upon the Management Committee’s
determination that such revocation is in the best interests of the Company or
its respective members. Paladin is hereby designated as the “Tax Matters
Partner” pursuant to the requirements of Section 6231(a)(7) of the Code, and in
such capacity shall represent the Company and the Project Owner in any disputes,
controversies or proceedings with the Internal Revenue Service.

 

-41-



--------------------------------------------------------------------------------

9.05 Accounting and Fiscal Year

Subject to Section 448 of the Code, the books of the Company and the Project
Owner shall be kept on such method of accounting for tax and financial reporting
purposes as may be determined by the Management Committee. The Fiscal Year of
the Company and the Project Owner shall be the calendar year.

9.06 Confidentiality of Information

Each party hereto agrees that the provisions of this Agreement, all
understandings, agreements and other arrangements between and among the parties,
and all other non-public information received from or otherwise relating to the
Company and the Project Owner, shall be confidential and shall not be disclosed
or otherwise released to any other person or entity (other than another party
hereto) without the written consent of the Management Committee. Notwithstanding
the foregoing, confidential information may be disclosed by a party if such
party is required to do so: (i) by operation of law, rule or regulation;
(ii) pursuant to applicable legal process; (iii) by the commercial lenders to
the Company or the Project Owner; (iv) by the title insurer to the Project Owner
or Project lender; (v) to any proposed transferee of an Interest; or (vi) to
prosecute any claim or defend any action between the Members relating to the
Company, without the written consent of the Management Committee. Accordingly,
each party hereto shall, and shall cause its agents and attorneys to, hold in
confidence all such information.

ARTICLE 10

MISCELLANEOUS

10.01 Subscription Agreement

As a condition to its admission to the Company, each Member may be required by
the Management Committee to execute a subscription agreement in a form
satisfactory to the Management Committee, which subscription agreement shall
contain certain representations made by each such Member.

10.02 Investment Interest; Nature of Investment

Each Member hereby represents and warrants to the Company and to each other
Member that such Member is acquiring its Interest in the Company for its own
account and not with a view to, or for resale in connection with, any
distribution thereof in violation of the Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state securities laws. Such Member
possesses experience and sophistication as an investor adequate for the
evaluation of the merits and risks of such Member’s investment in the Company,
has investigated the Company and its business, and the Company has made
available to such Member all information necessary for such Member to make an
informed decision to acquire an Interest in the Company. Such Member also

 

-42-



--------------------------------------------------------------------------------

understands that its Company Interest may not be transferred absent compliance
with the registration requirements of the Securities Act and applicable state
securities laws or pursuant to an exemption therefrom and otherwise in
compliance with the terms of this Agreement. Each Member understands the meaning
and consequences of the representations, warranties and covenants made by such
Member set forth herein and that the Company has relied upon such
representations, warranties and covenants. Each Member hereby indemnifies,
defends, protects and holds wholly free and harmless the Company from and
against any and all losses, damages, expenses or liabilities arising out of the
breach and/or inaccuracy of any such representation, warranty and/or covenant.
All representations, warranties and covenants contained herein shall survive the
execution of this Agreement, the formation of the Company, and the liquidation
of the Company.

10.03 Appointment of Attorney-in-Fact

Each of the Members by its execution of this Agreement, irrevocably constitutes
and appoints any Member(s), agent or other representative as is designated by
the Management Committee as such Member’s true and lawful attorney-in-fact with
full power and authority in its name, place and stead to execute, acknowledge,
deliver, swear to, file and record at the appropriate public offices such
documents as may be necessary or appropriate to carry out the provisions of this
Agreement including, without limitation:

(a) Formation Documents. All formation documents and other instruments
(including counterparts of this Agreement), and all amendments thereto, which
the Management Committee deems appropriate to form, qualify, continue or
otherwise operate the Company as a limited liability company, in the
jurisdictions in which the Company may conduct business.

(b) Amendments. All amendments to this Agreement adopted in accordance with the
terms of this Agreement, and all instruments which the Management Committee
deems appropriate to reflect a change or modification of the Company in
accordance with the terms of this Agreement.

(c) Conveyance Documents. All conveyances of Company assets in accordance with
the terms of this Agreement, and other instruments which the Management
Committee reasonably deems necessary in order to complete a dissolution and
liquidation of the Company in accordance with the terms of this Agreement.

The foregoing appointment shall be deemed to be a power coupled with an
interest, in recognition that each of the Members under this Agreement will be
relying upon the power of the Management Committee to act as contemplated by
this Agreement in any filing and other action by it on behalf of the Company,
shall survive the bankruptcy or other incapacity of any Member hereby giving
such power, and the transfer or assignment of all or any portion of the Interest
of such Member in the Company, and shall not be affected by the subsequent
bankruptcy or other incapacity of such Member. If any Member assigns all or any
portion of its Interest in the Company, then the foregoing power of attorney
shall survive such assignment.

 

-43-



--------------------------------------------------------------------------------

10.04 Waiver of Conflict of Interest

The Company and each Member are not represented by separate counsel; provided,
however, in connection with the formation of the Company and the drafting and
negotiation of this Agreement, (i) Paladin (and not the Company or Fowler) has
been represented separately by King & Spalding LLP and (ii) Fowler (and not the
Company or Paladin) has been represented separately by Nancy Mauriello, APC. The
attorneys, accountants and other experts who perform services for any Member may
also perform services for the Company. To the extent that the foregoing
representation constitutes a conflict of interest, the Company and each Member
hereby expressly waive any such conflict of interest.

10.05 Amendment

(a) Consent Needed. The written consent of each Member shall be required to
amend or waive any provision of this Agreement, which consent may be given,
withheld or made subject to such conditions as are determined by each such
Member in such Member’s sole and absolute discretion. No provision of this
Agreement may be amended or waived except in a writing signed by all Members and
expressly stating (i) that it is an amendment of this Agreement and (ii) the
provisions of this Agreement being amended or waived and how it is being amended
or waived.

(b) Amendment by Paladin. Notwithstanding the provisions of Section 10.05(a) to
the contrary, this Agreement may be amended by Paladin, by executing an
instrument of amendment and giving each Member notice thereof, without the
consent of any of the other Members, (i) to effect or implement actions approved
by the Management Committee if the Operating Member fails to take action to
effect or implement such actions, (ii) to effect changes of a ministerial nature
that do not materially and adversely affect the rights, duties or obligations of
the Members; (iii) to give effect to the admission of Members in accordance with
the terms hereof; (iv) to conform the terms of this Agreement with any
regulations issued under Code Sections 704 and 514(c)(9)(E), provided that, in
the opinion of counsel to the Company, such amendment does not adversely affect
the rights or interests of any of the Members; (v) with respect to the Company’s
status as a limited liability company (and not as an association taxable as a
corporation) for federal tax purposes (x) to comply with the requirements of the
Regulations, (y) to ensure the continuation of limited liability company status,
provided, however, that, in the opinion of counsel of the Company, such
amendment does not adversely affect the rights or interests of any of the
Members; and (v) to change the name of the Company; or provided, however, that
no amendment shall be adopted pursuant clauses (ii) - (v) above unless the
adoption thereof (1) is for the benefit of or not adverse to the interests of
the Members; (2) is consistent with the other provisions hereof; (3) does not
affect the allocation and distribution provisions of Articles 4 and 5 hereof;
(4) does not alter the purpose of the Company; and (5) does not adversely affect
the limited liability of the Members or the status of the Company as a
partnership for federal income tax purposes.

 

-44-



--------------------------------------------------------------------------------

10.06 No Assignments; Binding Effect

This Agreement shall not be assigned or otherwise transferred (by operation of
law or otherwise) by any Member except as is otherwise permitted hereby. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives
and assigns permitted in accordance with this Agreement and the Delaware Act.

10.07 Further Assurances

Each of the parties hereto hereby covenants and agrees on behalf of itself, its
successors, and its assigns, without further consideration, to prepare, execute,
acknowledge, verify, file, record, publish and deliver such other instruments,
documents and statements, and to take such other action as may be required by
law or reasonably necessary to effectively carry out the purposes of this
Agreement.

10.08 Notices

Any notice, approval, consent, payment, demand or communication required or
permitted to be given to any Member under this Agreement shall be in writing and
shall be deemed to have been duly given or made as of the date (the “Effective
Date”) set forth below: (i) if delivered personally by courier or otherwise,
then as of the date delivered or if delivery is refused, then as of the date
presented; (ii) if sent or mailed by Federal Express, Express Mail, or other
nationally recognized overnight mail service which maintains evidence of
delivery and receipt, to the Company at its principal office and to each Member
at its address appearing in the current records of the Company, then as of the
date received; (iii) if sent or mailed by certified U.S. Mail, return receipt
requested, to the Company at its principal office and to each Member at its
address appearing in the current records of the Company, then as of the third
Business Day after the date so mailed; or (iv) if sent by facsimile to the
Company at its facsimile telephone number or to any Member at its facsimile
telephone appearing in the current records of the Company, then either (A) as of
the date on which the appropriate electronic confirmation of receipt is received
by the sending party at or before 5:00 p.m. (receiver’s time) on any Business
Day, or (B) as of the next Business Day if the time of the appropriate
electronic confirmation of receipt is received by the sending party after
5:00 p.m. (receiver’s time). Notices to each Member shall be addressed as
follows (which address(es) may be changed by the Member from time to time by
written notice to the Members).

 

  To Paladin:   c/o Paladin Realty Partners, LLC     10880 Wilshire Boulevard,
Suite 1400
Los Angeles, California 90024     Attention: William K. Dunbar     Fax: (310)
996-8708     Telephone: (310) 996-8754

 

-45-



--------------------------------------------------------------------------------

  With a copy to:   King & Spalding LLP     1180 Peachtree Street, N.E.
Atlanta, Georgia 30309     Attention: Scott J. Arnold, Esq.     Fax: (404)
572-5131     Telephone: (404) 572-4600   To Fowler:   FPA Governor Park
Investors, LLC     4665 MacArthur Court
Suite 200
Newport Beach, California 92660     Attention: Gregory Fowler     Fax: (949)
399-2350     Telephone: (949) 399-2500   With a copy to:   Nancy Mauriello, Esq.
    4665 MacArthur Court
Suite 210 Newport Beach, California 92660     Fax: (949) 399-2528     Telephone:
(949) 399-2525

10.09 Waivers

No waiver by any Member of any default with respect to any provision, condition
or requirement hereof shall be deemed to be a waiver of any other provision,
condition or requirement hereof; nor shall any delay or omission of any Member
to exercise any right hereunder in any manner impair the exercise of any such
right accruing to it hereafter.

10.10 Preservation of Intent

If any provision of this Agreement is determined by an arbitrator or any court
having jurisdiction to be illegal or in conflict with any laws of any state or
jurisdiction, then the Members agree that such provision shall be modified to
the extent legally possible so that the intent of this Agreement may be legally
carried out. If any one (1) or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect or for any reason, then the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Members’ rights and privileges shall be enforceable to
the fullest extent permitted by law.

 

-46-



--------------------------------------------------------------------------------

10.11 Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereto and fully supersedes any and all prior
or contemporaneous agreements or understandings between the parties thereto
pertaining to the subject matter hereof.

10.12 Certain Rules of Construction

Any ambiguities shall be resolved without reference to which party may have
drafted this Agreement. All Article or Section titles or other captions in this
Agreement are for convenience only, and they shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Unless the context otherwise requires: (i) a term has the
meaning assigned to it; (ii) an accounting term not otherwise defined has the
meaning assigned to it in accordance with generally accepted accounting
principles; (iii) “or” is not exclusive; (iv) words in the singular include the
plural, and words in the plural include the singular; (v) provisions apply to
successive events and transactions; (vi) “herein,” “hereof” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; (vii) all references to “clauses,”
“Sections” or “Articles” refer to clauses, Sections or Articles of this
Agreement; and (viii) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms.

10.13 Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which, taken together, shall constitute
one (1) and the same instrument.

10.14 Governing Law

This Agreement, including its existence, validity, construction, and operating
effect, and the rights of each of the Members hereto, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
any otherwise governing principles of conflicts of law.

10.15 Assurances

Each of the Members shall hereafter execute and deliver such further instruments
and do such further acts and things as may be reasonably required or useful to
carry out the intent and purpose of this Agreement and as are not inconsistent
with the terms hereof.

 

-47-



--------------------------------------------------------------------------------

10.16 Time is of the Essence

Time is of the essence hereof in connection with all obligations of the parties
hereunder.

10.17 Other Matters

If any proceeding is brought by any Member and/or the Company against any other
Member and/or the Company that arises out of, or is connected with, this
Agreement, then the prevailing party in such proceeding shall be entitled to
recover reasonable attorneys’ fees and costs. Any agreement to pay any amount
and any assumption of liability herein contained, express or implied, shall be
only for the benefit of the Members and their respective successors and assigns,
and such agreements and assumptions shall not inure to the benefit of the
obligees of any indebtedness or any other party, whomsoever, deemed to be a
third-party beneficiary of this Agreement.

10.18 Ownership of Fowler, Property Manager and Construction Manager

Fowler represents and warrants that it is a limited liability company duly
organized under the laws of the State of Delaware, that the Property Manager is
a limited liability company duly organized under the laws of the State of
California, that the Construction Manager is a corporation duly formed under the
laws of the State of California, and that Exhibit D sets forth the following
information with respect to the ownership and structure of Fowler, the Property
Manager, the Construction Manager and each Person that owns any direct or
indirect interest therein:

(a) The name, type and percentage ownership interest of each such Person; and

(b) The name of each officer, if any, and the title thereof, in any corporate
entity, the name of each partner in any partnership entity, and the name of each
member and the name of each manager in any limited liability company.

Fowler represents that there are no commitments, options, warrants or rights of
any kind which evidence a right to acquire or receive any ownership interest in
Fowler, the Property Manager or the Construction Manager.

ARTICLE 11

DEFINITIONS

11.01 15% IRR Amount

The term “15% IRR Amount” means, as of any date, the amount which would have to
be received by Paladin on such date in order for such Member to receive an IRR
of fifteen percent (15%).

 

-48-



--------------------------------------------------------------------------------

11.02 Additional Member

The term “Additional Member” means any Person that has been admitted to the
Company as a Member pursuant to this Agreement by virtue of such Person
receiving its Interest in the Company from the Company and not from another
Member or an assignee.

11.03 Adjusted Capital Account

The term “Adjusted Capital Account” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account (a) increased for any
amount which the Member is deemed to be obligated to restore with respect to any
negative balance in the Member’s Capital Account pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) or pursuant to the penultimate sentence of Treasury
Regulation Section 1.704-2(g)(1) or 1.704-2(i)(5); and (b) decreased by any
items described in Treasury Regulation Sections 1.704-1(b)(2)(d)(4), (5) or (6).

11.04 Affiliate

The term “Affiliate” means, with reference to a specified Person, any other
Person that, directly or indirectly through one or more intermediaries or
otherwise, controls, is controlled by or is under common control with the
specified Person. As used in this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person (whether through ownership of securities of
that Person, by contract, relationship or otherwise) and includes, in any event,
the ownership of twenty-five percent (25%) or more of the outstanding voting
interests of such Person.

11.05 Agreement

The term “Agreement” means this Limited Liability Company Agreement of FPA/PRIP
GOVERNOR PARK, LLC, as it may be amended.

11.06 Annual Business Plan

The term “Annual Business Plan” is defined in Section 2.05.

11.07 Appraised Value

The term “Appraised Value” is defined in Section 7.03(b).

11.08 Business Day

The term “Business Day” means any weekday excluding any legal holiday observed
pursuant to United States federal law or California state law or regulation.

 

-49-



--------------------------------------------------------------------------------

11.09 Buyout Purchase Price

The term “Buyout Purchase Price” is defined in Section 7.02.

11.10 Buy-Sell Notice

The term “Buy-Sell Notice” is defined in Section 7.02.

11.11 Capital Account

The term “Capital Account” means with respect to each Member the amount of money
contributed by such Member to the capital of the Company, increased by the
aggregate Gross Asset Value at the time of contribution (as determined by the
Members) of all property contributed by such Member to the capital of the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Section 752 of the
Code), the aggregate amount of all Net Profits allocated to such Member, and any
and all items of gross income or gain specially allocated to such Member
pursuant to Sections 4.03 and 4.04, and decreased by the amount of money
distributed to such Member by the Company (exclusive of any guaranteed payment
within the meaning of Section 707(c) of the Code paid to such Member), the
aggregate fair market value at the time of distribution (as determined by the
Members) of all property distributed to such Member by the Company (net of
liabilities secured by such distributed property that such Member is considered
to assume or take subject to under Section 752 of the Code), the amount of any
Net Losses charged to such Member, and any items of loss or deduction specially
allocated to such Member pursuant to Sections 4.03 and 4.04. For these purposes,
the Members’ respective initial Capital Account balances following their Initial
Capital Contributions pursuant to the terms hereof are as set forth on Exhibit A
attached hereto. The provisions hereof governing the maintenance of Capital
Accounts are intended to satisfy the requirements of Treasury Regulation
Section 1.704-1(b)(2)(iv) and shall be interpreted and applied in a manner
consistent therewith.

11.12 Capital Contribution

The term “Capital Contribution” means with respect to each Member, the aggregate
amount of any and all amounts contributed to the capital of the Company pursuant
to Section 3.01, Section 3.02 and Section 3.03 and credited to such Member’s
Capital Account in accordance with the terms of this Agreement. Any Capital
Contributions made at any time during throughout the term hereof shall be deemed
made on the date contributed.

11.13 Capital Event

The term “Capital Event” means and includes: (i) any transaction involving the
sale, exchange or other disposition of the Project, the Project Owner or the
Company (but excluding any incidental sales or exchanges of tangible personal
property and fixtures), (ii) any financing, refinancing or borrowing secured by
the Project or the Company, and (iii) any condemnation and/or recovery of damage
awards and property insurance proceeds (excluding proceeds from any rent or
business interruption insurance).

 

-50-



--------------------------------------------------------------------------------

11.14 Cash Flow

The term “Cash Flow” means the sum of any and all Ordinary Cash Flow and
Extraordinary Cash Flow.

11.15 Code

The term “Code” means the Internal Revenue Code of 1986, as heretofore and
hereafter amended from time to time (and/or any corresponding provision of any
superseding revenue law).

11.16 Company

The term “Company” means the limited liability company governed by this
Agreement and created upon the filing of the Certificate of Formation with the
Delaware Secretary of State in accordance with the provisions of the Delaware
Act, which limited liability company is referenced in the first paragraph of
this Agreement.

11.17 Company Minimum Gain

The term “Company Minimum Gain” has the meaning set forth in Treasury Regulation
Sections 1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum
gain.”

11.18 Construction Management Agreement

The term “Construction Management Agreement” is defined in Section 2.12(c).

11.19 Construction Management Fee

The term “Construction Management Fee” is defined in Section 2.12(c).

11.20 Construction Manager

The term “Construction Manager” is defined in Section 2.13.

11.21 Contribution Date

The term “Contribution Date” is defined in Section 3.02(b).

 

-51-



--------------------------------------------------------------------------------

11.22 Contribution Notice

The term “Contribution Notice” is defined in Section 3.02(b).

11.23 Default Buy-Sell Event

The term “Default Buy-Sell Event” is defined in Section 7.01.

11.24 Default Notice

The term “Default Notice” is defined in Section 7.02.

11.25 Defaulting Member

The term “Defaulting Member” is defined in Section 7.01.

11.26 Default Purchase Price

The term “Default Purchase Price” is defined in Section 7.03(a).

11.27 Delaware Act

The term “Delaware Act” means the Delaware Limited Liability Company Act
(6 Del.C. § 17-101, et seq.), as hereafter amended from time to time.

11.28 Delinquent Contribution

The term “Delinquent Contribution” is defined in Section 3.03(a).

11.29 Effective Date

The term “Effective Date” is defined in Section 10.08.

11.30 Extraordinary Cash Flow

The term “Extraordinary Cash Flow” means the cash proceeds (including, without
limitation, any insurance proceeds, recoveries, damages and awards, but
excluding the proceeds of any rent insurance or business interruption insurance)
realized by the Company, directly or indirectly, as a result of the occurrence
of a Capital Event, plus cash interest payments received with respect to such
proceeds, decreased by the sum of (i) the amount of such proceeds applied by the
Company to pay debts and liabilities of the Company which are then due and
payable (inclusive of any guaranteed payment within the meaning of
Section 707(c) of the Code paid to any Member); (ii) the amount of such proceeds
used, set aside or committed by the Company or required to be used by any
secured lender for the Project for restoration and repair of any property in the
event of damage or destruction to the Project; (iii) any incidental or ancillary
expenses, costs or liabilities incurred by the Company in effecting or obtaining
any such Capital Event, or the proceeds thereof (including, without limitation,
attorneys’ fees, expert witness’ fees, accountants’ fees, court costs, recording
fees, transfer taxes and fees, appraisal costs and the like) all of which
expenses, costs and liabilities shall be paid from the gross amount of

 

-52-



--------------------------------------------------------------------------------

such cash proceeds to the extent thereof; (iv) the payment of such other Company
debts and liabilities as are determined in the reasonable discretion of the
Management Committee; and (v) a reserve, established in the reasonable
discretion of the Management Committee, for anticipated cash disbursements that
will have to be made before additional cash receipts from third parties will
provide funds therefore.

11.31 Fiscal Year

The term “Fiscal Year” means, except as otherwise provided in this definition,
the twelve (12) month period commencing on January 1 of each calendar year and
ending on December 31 of each calendar year, with the first Fiscal Year
commencing on the date hereof and ending on December 31, 2008 and the last
Fiscal Year being the period beginning on January 1 of the year in which the
final liquidation and termination of the Company is completed and ending on the
date such final liquidation and termination is completed. To the extent any
computation or other provision hereof provides for an action to be taken on the
basis of a Fiscal Year, an appropriate proration or other adjustment shall be
made in respect of the initial and final Fiscal Years to reflect that such
periods are less than 12 month periods.

11.32 Fowler

The term “Fowler” means FPA Governor Park Investors, LLC, a Delaware limited
liability company.

11.33 Gross Asset Value

The term “Gross Asset Value” shall mean, except as set forth below, such asset’s
adjusted basis for federal income tax purposes:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
contributing Member and the Company.

(b) The Gross Asset Value of all Company assets shall be adjusted to equal their
respective gross fair market values, as determined by the Members as of the
following times: (A) the acquisition of an additional interest in the Company by
any new or existing Members in exchange for more than a de minimis Capital
Contribution if the Members reasonably determine that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members in the Company; (B) the distribution by the Company to a Member of more
than a de minimis amount of Company property as consideration for an interest in
the Company if the Members reasonably determine that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members in the Company; and (C) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g).

 

-53-



--------------------------------------------------------------------------------

(c) The Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of such asset on the date of distribution; and

(d) The Gross Asset Values of Company assets shall be increased or decreased to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Section 1.704-1(b)(2)(iv)(m) of the Treasury Regulations; provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subparagraph (iv)
to the extent the Members determine that an adjustment pursuant to
subparagraph (ii) hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraphs (i), (ii) or (iv) of this provision, such Gross Asset Value shall
thereafter be computed in accordance with Section 1.704-1(b)(2)(iv)(g) of the
Treasury Regulations.

11.34 Indemnified Party

The term “Indemnified Party” is defined in Section 2.07.

11.35 Initial Capital Contribution

The term “Initial Capital Contribution” means the initial capital contribution
made by any Member to the capital of the Company pursuant to Section 3.01(a).

11.36 Interest

The term “Interest” means in respect to any Member, all of such Member’s right,
title and interest in and to the Net Profits, Net Losses, Cash Flow,
distributions and capital of the Company, and any and all other interests
therein in accordance with the provisions of this Agreement and the Delaware
Act.

11.37 IRR

The term “IRR” means, with respect to Paladin, the annual discount rate,
determined by iterative process, which results in a net present value
approximating zero when that discount rate is applied to the Initial Capital
Contribution made by Paladin and the distributions with respect to such Initial
Capital Contribution made to Paladin from time to time pursuant only to Sections
5.01(a) and 5.02(a), and calculated using Microsoft Office Excel, XIRR function
in accordance with the formula provided in Exhibit E. IRR will be calculated by
using the actual dates and amounts of Capital Contributions and the actual dates
and amounts of distributions and payments to the Member.

 

-54-



--------------------------------------------------------------------------------

11.38 Liquidation

The term “Liquidation” means, (i) in respect to the Company, the earlier of the
date upon which the Company is terminated under Section 708(b)(1) (except for
any deemed liquidation under Section 708(b)(1)(B) of the Code) or the date upon
which the Company ceases to be a going concern (even though it may continue in
existence for the purpose of winding up its affairs, paying its debts and
distributing any remaining balance to its Members), and (ii) in respect to a
Member wherein the Company is not in Liquidation, the liquidation of a Member’s
interest in the Company under Treasury Regulation Section 1.761-1(d).

11.39 Majority of Representatives

The term “Majority of Representatives” means a majority (in number) of the
representatives on the Management Committee, provided that, at any meeting of
the Management Committee, all of the representatives collectively shall have a
number of votes equal to the representatives that Paladin or Fowler, as the case
may be, is entitled to elect, and such votes shall be cast (whether by one or
more of such representatives) as a block, with a majority of such votes
constituting a “Majority of Representatives.”

11.40 Management Committee

The term “Management Committee” is defined in Section 2.01.

11.41 Master Lease

The term “Master Lease” means that certain Lease Agreement, dated as of the date
hereof, between the Company, as landlord, and Trinity Property Consultants, LLC,
a California limited liability company, as tenant, covering the Project.

11.42 Material Breach

The term “Material Breach” means any material breach or default by a Member of
any material covenant, duty or obligation under this Agreement or any Exhibits
hereto (including, without limitation, the failure of any Member to contribute
any Shortfall Contribution to the extent required to be made pursuant to
Section 3.02 and Section 3.03), provided that in any such instance: (i) such
Member shall have received written notice from the other Member of such breach
or default, and (ii) if curable, such Member shall have failed to cure or remedy
such breach or default within ten (10) days following the Effective Date of such
notice (except that no such notice shall be required in the case of the failure
of any Member to contribute any Shortfall Contribution pursuant to Section 3.02
and Section 3.03) or, if such breach or default is not curable within such
10-day period, such Member shall have failed to diligently and continuously
pursue such a cure or remedy and in any event fully cure or remedy such breach
or default within thirty (30) days of the Effective Date of such notice.

 

-55-



--------------------------------------------------------------------------------

11.43 Member Loan

The term “Member Loan” is defined in Section. 3.03(b).

11.44 Member Minimum Gain

The term “Member Minimum Gain” means minimum gain attributable to a Member
Nonrecourse Debt determined in accordance with Treasury Regulation
Section 1.704-2(i) for the phrase “partner minimum gain.”

11.45 Member Nonrecourse Debt

The term “Member Nonrecourse Debt” has the meaning set forth in Treasury
Regulation Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

11.46 Member Nonrecourse Deductions

“Member Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

11.47 Net Profits and Net Losses

The term “Net Profits” or “Net Losses” shall mean, for each Fiscal Year or other
period, an amount equal to the Company’s taxable income or loss for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits and Net Losses pursuant to
this subparagraph (i) shall be added to such taxable income or loss;

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(1), and not otherwise taken into account in
computing Net Profits or Net Losses pursuant to this provision shall be
subtracted from such taxable income or loss;

(c) In the event of the Gross Asset Value of any Company property is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of Gross Asset Value,
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Net Profits or Net
Losses;

 

-56-



--------------------------------------------------------------------------------

(d) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account depreciation computed in accordance with
Section 1.704-1(b)(2)(iv)(g) of the Treasury Regulations for such Fiscal Year or
other period; and

(f) Notwithstanding anything contained herein to the contrary, any items which
are specially allocated pursuant to Sections 4.03 and 4.04 hereof shall not be
taken into account in computing Net Profits or Net Losses.

11.48 Nonrecourse Deductions

The term “Nonrecourse Deductions” means deductions as described in Treasury
Regulation Section 1.704-2(b)(l).

11.49 Operating Account

The term “Operating Account” means an account of the Project Owner or the
Company at a financial institution approved by the Management Committee and into
which all Capital Contributions and other funds for and from the ownership and
operation of the Project by the Company shall be deposited and held until
properly disbursed and on which at least one of the representatives of Paladin
or the Management Committee shall be a signatory.

11.50 Operating Budget

The term “Operating Budget” is defined in Section 2.05.

11.51 Operating Member

The term “Operating Member” is defined in Section 2.03.

11.52 Ordinary Cash Flow

The term “Ordinary Cash Flow” means the amount, if any, of all cash receipts of
the Company as of any applicable determination date (including, without
limitation, any cash receipts realized from operations of the Company but
excluding any cash receipts or proceeds from a Capital Event), in excess of the
sum of (i) all cash disbursements (inclusive of any reimbursements and
guaranteed payments made to any Member, but exclusive of disbursements made from
the proceeds of a Capital Event and distributions to the Members in their
capacities as such) of the Company prior to that date, plus (ii) any reserve,
determined in the sole

 

-57-



--------------------------------------------------------------------------------

and absolute discretion of the Management Committee, for anticipated cash
disbursements that will have to be made before additional cash receipts from
third parties will provide the funds therefor. Ordinary Cash Flow shall be
determined and distributed no more frequently than monthly and no less
frequently than on a quarterly basis or at such other times as the Management
Committee determines that funds are available therefor, taking into account the
reasonable business needs of the Company

11.53 Paladin

The term “Paladin” means PRIP 5060/6310, LCC, a Delaware limited liability
company.

11.54 Paladin REIT

The term “Paladin REIT” means Paladin Realty Income Properties, Inc. a Maryland
corporation, or any successor thereto.

11.55 Percentage Interest

The term “Percentage Interest” means, with respect to each Member, the
percentage set forth opposite such Member’s name on Exhibit A attached hereto
under the column labeled “Percentage Interest,” as such percentage shall be
modified from time to time in accordance with this Agreement. The initial
Percentage Interests of the Members shall be as follows:

 

Paladin:    47% Fowler:    53%

11.56 Permitted Transferees

The term “Permitted Transferees” is defined in Section 6.02.

11.57 Person

The term “Person” means and includes an individual, a corporation, a
partnership, a limited liability company, a joint venture, a trust, an
unincorporated organization and a government or any department or agency
thereof, or any entity similar to any of the foregoing.

11.58 Preferred Return

The term “Preferred Return” means, with respect to Paladin, an amount calculated
like interest and accrued on the balance standing from time to time in Paladin’s
Unrecovered Initial Contribution Account at a simple interest rate equal to nine
percent (9.0%) per annum, non-compounded, and determined on a cumulative basis.
For financial and income tax reporting purposes, neither accrual nor payment of
the Preferred Return shall be an expense of the Company nor be treated as a
guaranteed payment under Section 707(c) of the Code.

 

-58-



--------------------------------------------------------------------------------

11.59 Preferred Return Reserve

The term “Preferred Return Reserve” is defined in Section 5.06

11.60 Price Determination Notice

The term “Price Determination Notice” is defined in Section 7.03(a).

11.61 Project

The term “Project” is defined in Section 1.03.

11.62 Project Budget

The term “Project Budget” is defined in Section 2.04.

11.63 Project Owner

The term “Project Owner” shall refer to FPA GOVERNOR PARK ASSOCIATES, LLC, a
Delaware limited liability company. The Project Owner shall hold fee title to
the Project and shall be the borrower under the Loan Documents from MIREF
Governor Finance, LLC, as lender. The Company shall be the sole member of the
Project Owner.

11.64 Project Plan

The term “Project Plan” is defined in Section 2.04.

11.65 Project Shortfall

The term “Project Shortfall” means any means any and all cash necessary, as
determined by the Management Committee, to provide sufficient to funds for
payment of any of the following: (i) repairs resulting from any uninsured
casualty or damage or destruction to the Project, (ii) operating deficits of the
Project, (iii) the Threshold Return to Paladin, and (iv) any amounts required to
be paid to MIREF Governor Finance, LLC (or its successor or assign), the
mortgage lender for the Project, to reduce the principal amount of its mortgage
loan so as to enable the Company to satisfy the conditions for the exercise of
any option to extend the term of such mortgage loan pursuant to the provisions
of such mortgage loan.

11.66 Property Management Agreement

The term “Property Management Agreement” is defined in Section 2.13.

 

-59-



--------------------------------------------------------------------------------

11.67 Property Manager

The term “Property Manager” is defined in Section 2.13.

11.68 Purchasing Member

The term “Purchasing Member” is defined in Section 7.05.

11.69 Qualified Appraiser

The term “Qualified Appraiser” means an appraiser who is not an Affiliate or
Related Party of any Member and has not been an employee of any Member or any
Affiliate or Related Party of the Member at any time, who is qualified to
appraise assets of the same type owned by the Company and is a member of the
Appraisal Institute (or any successor association or body of comparable standing
if such Institute is not then in existence), and who has held his or her
certificate as an M.A.I. or its equivalent for a period of not fewer than
ten (10) years, and has been actively engaged in the appraisal of such projects
immediately preceding his or her appointment under this Agreement.

11.70 Regulatory Allocations

The term “Regulatory Allocations” is defined in Section 4.04(f).

11.71 REIT

The term “REIT” is defined in Section 2.02(d).

11.72 Removal Event

The term “Removal Event” is defined in Section 2.07(a).

11.73 Removal Notice

The term “Removal Notice” is defined in Section 2.07(a).

11.74 Securities Act

The term “Securities Act” is defined in Section 10.02.

11.75 Selling Member

The term “Selling Member” is defined in Section 7.05

11.76 Seller Loan

The term “Seller Loan” is defined in Section 7.08.

 

-60-



--------------------------------------------------------------------------------

11.77 Shortfall Contribution

The term “Shortfall Contribution” means any and all additional contributions
made by any Member to the capital of the Company pursuant to Section 3.02 and
Section 3.03(a).

11.78 Shortfall Contribution Bonus

The term “Shortfall Contribution Bonus” means, with respect to Paladin, an
amount equal to all Shortfall Contributions. For avoidance of doubt, the parties
acknowledge and agree that the payment of the Shortfall Contribution Bonus
pursuant to Section 5.02(c)(ii) is an amount in addition to the return to
Paladin pursuant to Sections 5.01(c) and 5.02(c)(i) of the amounts in its
Unrecovered Shortfall Contribution Account.

11.79 Shortfall Contribution Return

The term “Shortfall Contribution Return” means, with respect to Paladin, an
amount calculated like interest and accrued on the balance standing from time to
time in Paladin’s Unrecovered Shortfall Contribution Account at a simple
interest rate equal to nine percent (9.0%) per annum, non-compounded, and
determined on a cumulative basis. For financial and income tax reporting
purposes, neither accrual nor payment of the Shortfall Contribution Return shall
be an expense of the Company nor be treated as a guaranteed payment under
Section 707(c) of the Code.

11.80 Tax Matters Partner

The term “Tax Matters Partner” is defined in Section 9.04.

11.81 Third-Party Purchase Price

The term “Third-Party Purchase Price” is defined in Section 7.02.

11.82 Threshold Return

The term “Threshold Return” means, with respect to Paladin, aggregate cash
distributions pursuant to Sections 5.01(a) and 5.02(a) which would produce a 15%
IRR to Paladin on all Initial Capital Contributions made by Paladin; provided,
however, if there occurs a sale or other disposition of the Project prior to the
second anniversary of the acquisition of the Project by the Project Owner, the
IRR for purposes of this Agreement (including with respect to the distributions
made pursuant to Section 5.02(a)) shall be calculated as though the sale or
disposition had occurred on the second anniversary of the acquisition of the
Project by the Project Owner.

11.83 Transfer

The term “Transfer” is defined in Section 6.01.

 

-61-



--------------------------------------------------------------------------------

11.84 Treasury Regulation

The term “Treasury Regulation” means any proposed, temporary, and/or final
federal income tax regulation promulgated by the United States Department of the
Treasury as heretofore and hereafter amended from time to time (and/or any
corresponding provisions of any superseding revenue law and/or regulation).

11.85 Unanimous Written Consent

The term “Unanimous Written Consent” means a written consent executed by at
least one representative of each Member.

11.86 Unrecovered Initial Contribution Account

The term “Unrecovered Initial Contribution Account” means, with respect to
Paladin, the amount of money or the agreed upon fair market value of any
property contributed by Paladin to the capital of the Company pursuant to
Section 3.01(a) (net of liabilities secured by such contributed property that
the Company is considered to assume or take subject to pursuant to Section 752
of the Code), and decreased by the amount of money and the agreed upon fair
market value of any property (net of liabilities secured by such distributed
property that Paladin is considered to assume or take subject to under
Section 752 of the Code) distributed by the Company to Paladin pursuant to
Section 5.02(a).

11.87 Unpaid Preferred Return

The term “Unpaid Preferred Return” means, with respect to Paladin and as of any
specified date, the Preferred Return accrued through such date, decreased by the
amount of money and the agreed upon net fair market value of any property
distributed by the Company to Paladin pursuant to Section 5.01(a).

11.88 Unrecovered Shortfall Contribution Account

The term “Unrecovered Shortfall Contribution Account” means, with respect to
Paladin, the amount of money or the agreed upon fair market value of any
property contributed by Paladin to the capital of the Company pursuant to
Section 3.03(a) (net of liabilities secured by such contributed property that
the Company is considered to assume or take subject to pursuant to Section 752
of the Code), and decreased by the amount of money and the agreed upon fair
market value of any property (net of liabilities secured by such distributed
property that Paladin is considered to assume or take subject to under
Section 752 of the Code) distributed by the Company to Paladin pursuant to
Sections 5.01(c) and 5.02(c)(i).

 

-62-



--------------------------------------------------------------------------------

11.89 Unpaid Shortfall Contribution Return

The term “Unpaid Shortfall Contribution Return” means, with respect to Paladin
and as of any specified date, the Shortfall Contribution Return accrued through
such date, decreased by the amount of money and the agreed upon net fair market
value of any property distributed by the Company to Paladin pursuant to Sections
5.01(b) and 5.02(b).

 

-63-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

“Paladin” PRIP 5060/6310, LLC, a Delaware limited liability company By:  
Paladin Realty Income Properties, L.P., a Delaware limited partnership   By:  
Paladin Realty Income Properties, Inc., a Maryland corporation, its general
partner   By:  

/s/ William K. Dunbar

    William K. Dunbar,
Chief Investment Officer “Fowler”   FPA Governor Park Investors, LLC, a Delaware
limited liability company By:   GF GOVERNOR PARK, LLC, a Delaware limited
liability company, its Manager   By:  

/s/ Michael Earl

    Michael Earl, Manager

 

-64-